Exhibit 10.16.1

EXECUTION VERSION

MASTER REPURCHASE AGREEMENT

Between:

BARCLAYS BANK PLC, as the Administrative Agent

(the “Administrative Agent”)

and

AMERICAN HOME MORTGAGE ACCEPTANCE, INC., as seller

(“AHMA” and a “Seller”)

and

AMERICAN HOME MORTGAGE CORP., as seller

(“AHMC” and a “Seller”)

and

AMERICAN HOME MORTGAGE INVESTMENT CORP., as seller

(“AHMIC” and a “Seller”)

and

AMERICAN HOME MORTGAGE SERVICING, INC., as seller

(“AHMS”, a “Seller” and, together with AHMA, AHMC and AHMIC, the “Sellers”)

Dated as of November 14, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 1.    APPLICABILITY    1 2.    DEFINITIONS AND INTERPRETATION   
1 3.    ENTERING INTO THE TRANSACTION, TRANSACTION NOTICE    21 4.    REPURCHASE
   22 5.    TERMINATION    23 6.    MARGIN MAINTENANCE    23 7.    SUBSTITUTION
   24 8.    PAYMENT AND TRANSFER    24 9.    INCOME PAYMENTS    25 10.    TAXES
   26 11.    REQUIREMENTS OF LAW    30 12.    SECURITY INTEREST    31 13.    USE
OF PURCHASED ASSETS    32 14.    SERVICING    33 15.    CONDITIONS PRECEDENT   
34 16.    REPRESENTATIONS AND WARRANTIES    37    a.   Acting as Principal    37
   b.   Due Organization and Qualification    37    c.   Noncontravention    37
   d.   Legal Proceeding    37    e.   Valid and Binding Obligations    38    f.
  Financial Statements    38    g.   Accuracy of Information    38    h.   No
Consents    39    j.   Solvency: Fraudulent Conveyance    39    k.   Purchased
Assets    39    l.   Investment Company Act Compliance    39    m.   Taxes    39
   n.   No Broker    39

 

-i-



--------------------------------------------------------------------------------

   o.   Underwriting Guidelines    40    p.   Location of Books and Records   
40    q.   Chief Executive Office/Jurisdiction of Organization    40    r.  
Ability to Perform    40    s.   No Default    40    t.   Adverse Selection   
40    u.   Agreements    40    v.   ERISA    40    w.   Plan Assets    41    x.
  Tangible Net Worth    41    y.   Margin Regulations    41    z.   No Reliance
   41    aa.   No Prohibited Persons    41 17.    COVENANTS OF SELLERS    42   
a.   Disposition of Assets; Liens    42    b.   No Adverse Selection    42    c.
  Preservation of Existence; Compliance with Law    42    d.   Maintenance of
Papers, Records and Files    43    e.   Financial Statements: Accountants’
Reports: Other Information    43    f.   Notice of Material Events    44    h.  
Taxes    45    i.   Nature of Business    45    j.   Predatory Lending    46   
k.   Insurance    46    l.   Change of Fiscal Year    46    m.   Servicer
Approval    46    n.   Underwriting Guidelines    46    o.   Financial Condition
Covenants    46    p.   Distributions    47    q.   Transactions with Affiliates
   47    r.   Further Assurances    47    s.   Information    48    t.   ERISA
Events    48    u.   ERISA Matters    48 18.    EVENTS OF DEFAULT    49 19.   
REMEDIES    52 20.    DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE    54 21.   
NOTICES AND OTHER COMMUNICATIONS    55 22.    INDEMNITY; COSTS AND EXPENSES   
57 23.    RESERVED    59

 

-ii-



--------------------------------------------------------------------------------

24.    ENTIRE AGREEMENT; SINGLE AGREEMENT; SEVERABILITY    59 25.    ASSIGNMENT
   60 26.    AMENDMENTS, ETC.    62 27.    BINDING EFFECT; GOVERNING LAW    62
28.    CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL    62 29.    SEVERABILITY
   63 30.    INTENT    63 31.    CONFIDENTIALITY    64 32.    DUE DILIGENCE   
65 33.    TAX TREATMENT    66 34.    RESERVED    66 35.    SET OFF    66 36.   
RELIANCE    67 37.    DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS    67
38.    NETTING    67 39.    ACKNOWLEDGMENT OF ANTI-PREDATORY LENDING POLICIES   
68 40.    MISCELLANEOUS    68 41.    SUCCESSOR ADMINISTRATIVE AGENT    68 42.   
NO PROCEEDINGS    69 43.    JOINT AND SEVERAL    69

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES, ANNEXES AND EXHIBITS

 

SCHEDULE 1    REPRESENTATIONS AND WARRANTIES RE: MORTGAGE LOANS SCHEDULE 2   
RESERVED SCHEDULE 3    DATA FIELDS EXHIBIT A    FORM OF OPINION EXHIBIT B   
ACCOUNT AGREEMENT EXHIBIT C    UNDERWRITING AND ORIGINATION GUIDELINES EXHIBIT D
   SELLERS’ OFFICER CERTIFICATE EXHIBIT E    FORM OF SERVICER NOTICE EXHIBIT F
   FORM OF SECTION 10 CERTIFICATE EXHIBIT G    CALCULATION SCHEDULE

 

-iv-



--------------------------------------------------------------------------------

MASTER REPURCHASE AGREEMENT

This is a MASTER REPURCHASE AGREEMENT, dated as of November 14, 2006, between
Barclays Bank PLC, as the administrative agent and as a buyer (the
“Administrative Agent” and a “Buyer”), a public limited company registered in
England and Wales under company number 1026167, the Buyers from time to time a
party hereto, American Home Mortgage Acceptance, Inc., as seller (“AHMA” and a
“Seller”), a Maryland corporation, American Home Mortgage Corp., as seller
(“AHMC” and a “Seller”), a New York corporation, American Home Mortgage
Investment Corp., as seller (“AHMIC” and a “Seller”), a Maryland corporation and
American Home Mortgage Servicing, Inc., as seller (“AHMS”, a “Seller” and,
together with AHMA, AHMC and AHMIC, the “Sellers”), a Maryland corporation.

 

1. APPLICABILITY

The Administrative Agent, for the benefit of the Buyers, as more particularly
set forth in the Administration Agreement, may, from time to time, upon the
terms and conditions set forth herein, agree to enter into transactions in which
the Sellers transfer to the Administrative Agent Eligible Assets against the
transfer of funds by the Administrative Agent, with a simultaneous agreement by
the Administrative Agent to transfer to the Sellers such Purchased Assets at a
date certain against the transfer of funds by the Sellers. Each such transaction
shall be referred to herein as a “Transaction”, and, unless otherwise agreed in
writing, shall be governed by this Repurchase Agreement. This Repurchase
Agreement does not constitute or imply any offer or commitment of the
Administrative Agent, any Buyer or any of their Affiliates to enter into any
Transaction with the Sellers but rather sets forth the procedures to be used in
connection with periodic requests for the Administrative Agent to enter into
Transactions for the benefit of the Buyers with the Sellers. In addition to the
other conditions set forth herein, each Transaction will be subject to the
Administrative Agent’s and each Buyer’s internal credit approvals and is also
subject to the Administrative Agent’s continued satisfaction with its ongoing
due diligence of the Sellers, its business, financial condition, prospects and
assets and liabilities. The Sellers hereby acknowledge that none of the
Administrative Agent, Buyers nor any of their Affiliates is under any obligation
to agree to enter into, or to enter into, any Transaction pursuant to this
Repurchase Agreement.

 

2. DEFINITIONS AND INTERPRETATION

 

  a. Defined Terms. As used herein, the following terms shall have the following
meanings (all terms defined in this Section 2 or in other provisions of this
Repurchase Agreement in the singular to have the same meanings when used in the
plural and vice versa):

“1934 Act” shall have the meaning set forth in Section 37 hereof.

“Accepted Servicing Practices” means, with respect to any Mortgage Loan, those
mortgage servicing practices of prudent mortgage lending institutions which
service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located.



--------------------------------------------------------------------------------

“Account Agreement” means a letter agreement between the Sellers, the
Administrative Agent as agent for Buyers, and a depository institution
acceptable to the Administrative Agent in its sole discretion substantially in
the form of Exhibit B attached hereto as the same may be amended from time to
time.

“Accrual Period” means for each Payment Date, the period from and including the
preceding Payment Date (provided that, with respect to the first Accrual Period
following the related Purchase Date, the period shall be from and including the
related Purchase Date), up to but excluding such Payment Date.

“Additional Purchased Assets” has the meaning assigned thereto in Section 6(b)
hereof.

“Administrative Agent” means Barclays Bank PLC, or any successor.

“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code.

“Aged Mortgage Loan” means a Mortgage Loan other than a Repurchased Mortgage
Loan which has been subject to a Transaction hereunder for a period in excess of
one hundred and twenty (120) days but not in excess of one hundred and eighty
(180) days.

“Aged Non-performing Mortgage Loan” means a Non-performing Mortgage Loan which
has been subject to a Transaction hereunder for a period in excess of one
hundred and eighty (180) days but not in excess of three hundred and sixty
(360) days.

“Agency” means Freddie Mac, Fannie Mae or Ginnie Mae, as applicable.

“Aggregate Collateral Value” means an amount equal to the sum of the products of
the book values (as determined in accordance with GAAP) of the consolidated
assets of AHMIC and its Subsidiaries, such assets being categorized in the
classes set forth on the Calculation Schedule that is part of Exhibit G hereto,
times the percentage multiplier for each such class set forth on such
Calculation Schedule.

Alt-A Mortgage Loan” means a first lien Mortgage Loan originated in accordance
with the criteria approved by Buyer for Alt-A Mortgage Loans, which has a
minimum FICO score that is consistent with Sellers’ Underwriting and Origination
Guidelines.

“Appraised Value” means, with respect to any Mortgaged Property, the lesser of
(i) the value thereof as determined by an appraisal made for the originator of
the Mortgage Loan at the time of origination of the Mortgage Loan by an
appraiser who met the minimum requirements of Fannie Mae and Freddie Mac, and
(ii) the purchase price paid for the related Mortgaged Property by the Mortgagor
with the proceeds of the Mortgage Loan, provided, however, in the case of a
Refinanced Mortgage Loan, such value of the Mortgaged Property is based solely
upon the value determined by an appraisal made for the originator of such
Refinanced Mortgage Loan at the time of origination of such Refinanced Mortgage
Loan by an appraiser who met the minimum requirements of Fannie Mae and Freddie
Mac.

 

2



--------------------------------------------------------------------------------

“Approved Bailee” shall have the meaning set forth in the Custody Agreement.

“Asset Schedule” means the list of Mortgage Loans delivered by the Sellers to
the Administrative Agent and Custodian together with the Transaction Notice and
attached by the Custodian to the related Trust Receipt. Each Asset Schedule
shall set forth as to each Mortgage Loan the related Mortgagor name, the address
of the related Mortgaged Property and the outstanding principal balance of the
Mortgage Loan as of the initial Purchase Date, with any other information
specified by the Administrative Agent from time to time in good faith, a form of
such schedule is attached as an exhibit to the Custody Agreement.

“Asset Value” has the meaning assigned thereto in the Side Letter.

“Authorized Representative” means, for the purposes of this Repurchase Agreement
only, an agent or Responsible Officer of the Sellers.

“AVM” shall mean an estimate of the current value of a tract or parcel
determined by using an automated valuation model, dated no earlier than one
hundred and eighty (180) days before the determination date.

“Bailee Letter” has the meaning assigned to such term in the Custody Agreement.

“Balloon Mortgage Loan” means a Mortgage Loan that has a balloon payment
feature.

“Bank” means Deutsche Bank National Trust Company, in its capacity as bank with
respect to the Account Agreement.

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.

“Base Rate” means, for any period, a fluctuating interest rate per annum that is
the higher of (i) the Federal Funds Rate plus one-half of one percent ( 1/2%)
per annum and (ii) the rate of interest announced by the Administrative Agent in
New York, New York, from time to time as its prime rate. Each change in the Base
Rate shall take effect simultaneously with the corresponding change or changes
in the Federal Funds Rate or such prime rate, as the case may be.

“BPO” means a broker’s price opinion delivered by a certified independent broker
obtained by a Seller and acceptable to the Administrative Agent.

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
upon which the New York Stock Exchange, the Federal Reserve Bank of New York or
the Custodian is authorized or obligated by law or executive order to be closed.

“Buyer” means each of Barclays Bank PLC and Sheffield Receivables Corporation,
and their respective successors in interest and assigns and, with respect to
Sections 10, 11, 22 and 35, their respective participants.

 

3



--------------------------------------------------------------------------------

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Repurchase Agreement, the amount of
such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

“Cash Equivalents” means any of the following: (a) marketable direct obligations
issued by, or unconditionally guaranteed by, the United States Government or
issued by any agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one year from the date of
acquisition; (b) certificates of deposit, time deposits, eurodollar time
deposits or overnight bank deposits having maturities of six months or less from
the date of acquisition issued by any commercial bank organized under the laws
of the United States or any state thereof having combined capital and surplus of
not less than $500,000,000; (c) commercial paper of an issuer rated at least A-1
by S&P or P-1 by Moody’s, or carrying an equivalent rating by a nationally
recognized Rating Agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
six months from the date of acquisition; (d) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A-2 by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (b) of this definition; or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

“Change in Control” means:

(a) any transaction or event as a result of which AHMIC ceases to own, directly
or indirectly, 100% of the stock of any of the other Sellers;

(b) the sale, transfer, or other disposition of all or substantially all of a
Seller’s assets (excluding any such action taken in connection with any
securitization transaction or the transfer or sale of assets among the Sellers);
or

(c) any transaction or event the result of which any Person or entity or any
group (within the meaning of Section 13(d)(3) of the Securities Exchange Act of
1934, as amended) of Persons and/or entities, shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended), directly or
indirectly, in one or more transactions, of securities of the Sellers (or other
securities convertible into such securities) representing more than 33  1/3% of
the combined voting power of all securities of such entity entitled to vote in
the election of directors (other than the Person or entities owning such
securities on the date of this Repurchase Agreement or any other Affiliate of
Sellers).

 

4



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Collection Account” means the account established by the Bank subject to an
Account Agreement, as contemplated by Section 9(d) hereof.

“Collection Period” means the calendar month immediately preceding the Payment
Date.

“Combined Loan-to-Value Ratio or CLTV” means, (a) with respect to any Second
Lien Mortgage Loan, the sum of the original principal balance of such Mortgage
Loan and the outstanding principal balance of any related first lien as of the
date of origination of the Mortgage Loan, divided by the Appraised Value of the
Mortgaged Property as of the origination date and (b) with respect to any first
lien Mortgage Loan, the sum of the original principal balance of such Mortgage
Loan, divided by the Appraised Value of the Mortgaged Property as of the
origination date.

“Computer Medium” means a computer tape or other electronic medium generated by
or on behalf of a Seller and delivered or transmitted to the Administrative
Agent and Custodian which provides information relating to the Purchased Assets,
including the identity of the related servicer with respect to each Mortgage
Loan and the information set forth in the Asset Schedule, in a format reasonably
acceptable to the Administrative Agent.

“Confidential Information” has the meaning set forth in Section 31 hereof.

“Confirmation” has the meaning set forth in Section 3(b) hereof.

“Contractual Obligation” means as to any Person, any material provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound or any material provision of any
security issue by such Person.

“Co-op Loan” means a Mortgage Loan secured by the pledge of stock allocated to a
dwelling unit in a residential cooperative housing corporation and collateral
assignment of the related Proprietary Lease.

“Co-op Project” means, with respect to any Co-op Loan, all real property and
improvements thereto and rights therein and thereto owned by a Co-op Corporation
including without limitation the land, separate dwelling units and all common
elements.

“Co-op Shares” means, with respect to any Co-op Loan, the shares of stock issued
by a Co-op Corporation and allocated to a Co-op Unit and represented by a stock
certificates.

“Co-op Unit” means, with respect to any Co-op Loan, a specific unit in a Co-op
Project.

“Costs” has the meaning set forth in Section 22(a) hereof.

 

5



--------------------------------------------------------------------------------

“Credit Limit” means, with respect to each HELOC, the maximum amount permitted
under the terms of the related Credit Line Agreement.

“Credit Line Agreement” means, with respect to each HELOC, the related home
equity line of credit agreement, account agreement and promissory note (if any)
executed by the related Mortgagor and any amendment or modification thereof.

“Custodian” means Deutsche Bank National Trust Company, or its successors and
permitted assigns.

“Custody Agreement” means the Custody Agreement, as it may be amended,
supplemented or otherwise modified from time to time, dated as of the date
hereof among the Sellers, the Administrative Agent, and the Custodian.

“Default” means any event that, with the giving of notice or the passage of time
or both, would constitute an Event of Default.

“Default Rate” has the meaning set forth in the Side Letter

“Defaulting Party” has the meaning set forth in Section 38(b) hereof.

“Delinquent Mortgage Loan” means any Mortgage Loan which is a Delinquent 30 Day
Mortgage Loan or a Delinquent 60 Day Mortgage Loan.

“Delinquent 30 Day Mortgage Loan” means any Mortgage Loan other than a
Repurchased Mortgage Loan as to which any Monthly Payment, or part thereof,
remains unpaid for at least 30 days but less than 60 days from the original Due
Date for such Monthly Payment.

“Delinquent 60 Day Mortgage Loan” means any Mortgage Loan other than a
Repurchased Mortgage Loan as to which any Monthly Payment, or part thereof,
remains unpaid for at least 60 days but less than 90 days from the original Due
Date for such Monthly Payment.

“Dollars” and “$”means lawful money of the United States of America.

“Draw” means, with respect to each HELOC, an additional borrowing by the
Mortgagor in accordance with the related Credit Line Agreement.

“Dry Mortgage Loan” means a Mortgage Loan for which the Mortgage Loan File has
been delivered to the Custodian.

“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

“Due Diligence Cap” has the meaning set forth in the Side Letter.

“Due Diligence Costs” has the meaning set forth in Section 32 hereof.

“Due Diligence Review” means the performance by Administrative Agent, any Buyer
or their designees of any or all of the reviews permitted under Section 32
hereof with respect to any or all of the Mortgage Loans, as desired by the
Administrative Agent or any Buyer from time to time.

 

6



--------------------------------------------------------------------------------

“Effective Date” means the date upon which the conditions precedent set forth in
Section 15 has been satisfied.

“Electronic Tracking Agreement” means an Electronic Tracking Agreement among the
Administrative Agent, the Sellers, MERS and MERSCORP, Inc., to the extent
applicable, as it may be amended, supplemented or otherwise modified from time
to time.

“Eligible Asset” means a Purchased Asset which complies with the representations
and warranties set forth on Schedule 1 to this Repurchase Agreement.

“Environmental Law” means any federal, state, foreign or local statute, law,
rule, regulation, ordinance, code, guideline, written policy and rule of common
law now or hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, employee health
and safety or hazardous materials, including, without limitation, CERCLA; RCRA;
the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C.
§ 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 U.S.C. § 1801 et seq. and the Occupational
Safety and Health Act, 29 U.S.C. § 651 et seq.; and any state and local or
foreign counterparts or equivalents, in each case as amended from time to time.

“ERISA” means, with respect to any Person, the Employee Retirement Income
Security Act of 1974, as amended from time to time and any successor thereto,
and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means, with respect to any Person, any Person which is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which such Person is a member, or (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which such Person
is a member.

“Escrow Payments” means, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

“Event of Default” has the meaning assigned thereto in Section 18 hereof.

“Event of ERISA Termination” means, with respect to the Sellers, (i) with
respect to any Plan, a reportable event, as defined in Section 4043 of ERISA, as
to which the PBGC has not by regulation waived the reporting of the occurrence
of such event, or (ii) the withdrawal of the Sellers or any ERISA Affiliate
thereof from a Plan during a plan year in which it is a substantial employer,

 

7



--------------------------------------------------------------------------------

as defined in Section 4001(a)(2) of ERISA, or (iii) the failure by the Sellers
or any ERISA Affiliate thereof to meet the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA with respect to any Plan,
including, without limitation, the failure to make on or before its due date a
required installment under Section 412(m) of the Code or Section 302(e) of
ERISA, or (iv) the distribution under Section 4041 of ERISA of a notice of
intent to terminate any Plan or any action taken by the Sellers or any ERISA
Affiliate thereof to terminate any Plan, or (v) the adoption of an amendment to
any Plan that, pursuant to Section 401(a)(29) of the Code or Section 307 of
ERISA, would result in the loss of tax-exempt status of the trust of which such
Plan is a part if the Sellers or any ERISA Affiliate thereof fails to timely
provide security to the Plan in accordance with the provisions of said Sections,
or (vi) the institution by the PBGC of proceedings under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan,
or (vii) the receipt by the Sellers or any ERISA Affiliate thereof of a notice
from a Multiemployer Plan that action of the type described in the previous
clause (vi) has been taken by the PBGC with respect to such Multiemployer Plan,
or (viii) any event or circumstance exists which may reasonably be expected to
constitute grounds for the Sellers or any ERISA Affiliate thereof to incur
liability under Title IV of ERISA or under Section 412(c)(11) of the Code with
respect to any Plan.

“Excluded Taxes” has the meaning assigned thereto in Section 10(e) hereof.

“Expenses” means all present and future costs and expenses of any kind,
including indemnification costs and expenses, and other amounts contemplated by
Section 22 hereof.

“Extended Margin Call Deadline” has the meaning set forth in the Side Letter.

“Fannie Mae” means Fannie Mae, the government sponsored enterprise formerly
known as the Federal National Mortgage Association.

“FDIA” has the meaning set forth in Section 30(c) hereof.

“FDICIA” has the meaning set forth in Section 30(d) hereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

“FICO” means Fair Isaac & Co., or any successor thereto.

“Fidelity Insurance” means insurance coverage with respect to employee errors,
omissions, dishonesty, forgery, theft, disappearance and destruction, robbery
and safe burglary, property (other than money and securities) and computer fraud
in an aggregate amount acceptable to Sellers’ regulators.

 

8



--------------------------------------------------------------------------------

“Financial Statements” means the consolidated financial statements of AHMIC and
its Subsidiaries prepared in accordance with GAAP, applied on a consistent
basis, which shall consist of balance sheets and the related statements of
income, retained earnings and cash flows (i) audited as of the end of the fiscal
year and for such fiscal year, and (ii) unaudited as of the end of each of the
first three fiscal quarters in each fiscal year and for the portion of the
fiscal year through the end of such fiscal quarter (subject to audited year-end
adjustments), in each case including the related notes thereto. Financial
Statements as of the end of the fiscal year will be audited by Deloitte & Touche
LLP or such other nationally recognized independent certified public accountants
appropriate to the nature and size of the Sellers’ business, and will be
accompanied by an opinion of such auditors.

“First Payment Default” means, with respect to a Mortgage Loan, the failure of
the Mortgagor to make the first Monthly Payment due under the Mortgage Loan on
or before its scheduled Due Date.

“Fitch” means Fitch Ratings, Inc., or any successor thereto.

“Freddie Mac” means the Federal Home Loan Mortgage Corporation or any successor
thereto.

“Full Documentation Loan” means a Mortgage Loan originated and owned by a Seller
that has been closed, funded and qualifies without exception as an Eligible
Asset and satisfies all of the requirements under the Underwriting and
Origination Guidelines for a “full documentation” Mortgage Loan.

“GAAP” means generally accepted accounting principles in the United States of
America, applied on a consistent basis and applied to both classification of
items and amounts, and shall include, without limitation, the official
interpretations thereof by the Financial Accounting Standards Board, its
predecessors and successors.

“Ginnie Mae” means the Government National Mortgage Association and any
successor thereto.

“Governmental Authority” means any nation or government, any state, county,
municipality or other political subdivision thereof or any governmental body,
agency, authority, department or commission (including, without limitation, any
taxing authority) or any instrumentality or officer of any of the foregoing
(including, without limitation, any court or tribunal) exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation, partnership or other entity directly or
indirectly owned by or controlled by the foregoing.

“Ground Lease” means the original executed instrument evidencing a leasehold
estate with respect to a Mortgaged Property.

 

9



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee of a Person shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith. The terms “Guarantee” and “Guaranteed”
used as verbs have correlative meanings.

“Hedge Instrument” means any interest rate cap agreement, interest rate floor
agreement, interest rate swap agreement or other interest rate hedging agreement
entered into by the Sellers that relates to or applies to the Purchased Assets,
as any such item may be amended, supplemented or otherwise modified from time to
time.

“HELOC” means a home equity revolving line of credit secured by a mortgage, deed
of trust or other instrument creating a second lien on the related Mortgaged
Property, which lien secures the related line of credit and that is underwritten
in accordance with the Sellers’ Underwriting and Origination Guidelines.

“High Cost Mortgage Loan” means a Mortgage Loan classified as (a) a “high cost”
loan under the Home Ownership and Equity Protection Act of 1994 or (b) a “high
cost,” “threshold,” “covered,” or “predatory” loan under any other applicable
state, federal or local law (or a similarly classified loan using different
terminology under a law, regulation or ordinance imposing heightened regulatory
scrutiny or additional legal liability for residential mortgage loans having
high interest rates, points and/or fees).

“Income” means, with respect to any Purchased Asset at any time, any principal
and/or interest thereon and all dividends, sale or liquidation proceeds and
other collections and distributions thereon, but not including any commitment
fees, origination fees, or servicing fees (with respect to third party servicers
that are not an Affiliate of the Sellers) accrued in respect of periods on or
after the initial Purchase Date with respect to such Purchased Asset.

“Indebtedness” means, with respect to any Person, (a) obligations created,
issued or incurred by such Person for borrowed money (whether by loan, the
issuance and sale of debt securities or the sale of Property to another Person
subject to an understanding or agreement, contingent or otherwise, to repurchase
such Property from such Person); (b) obligations of such Person to pay the
deferred purchase or acquisition price of Property or services, other than trade
accounts payable (other than for borrowed money) arising, and accrued expenses
incurred, in the ordinary course of business, so long as such trade accounts
payable are payable within 90 days of the date the respective goods are
delivered or the respective services are rendered; (c) Indebtedness of others
secured by a Lien on the Property of such Person, whether or not the respective
Indebtedness so secured has been assumed by such Person; (d) obligations
(contingent or otherwise) of such Person in respect of letters of credit or
similar instruments issued or accepted by banks and other financial institutions
for the account of such Person; (e) Capital Lease Obligations of such Person;
(f) obligations of

 

10



--------------------------------------------------------------------------------

such Person under repurchase agreements, sale/buy-back agreements or like
arrangements; (g) Indebtedness of others Guaranteed by such Person; (h) all
obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person; (i) Indebtedness of general
partnerships of which such Person is a general partner; and (j) any other
contingent liabilities of such Person.

“Indemnified Party” has the meaning set forth in Section 22(a) hereof.

“Insolvency Event” means, for any Person:

(a) that such Person shall discontinue or abandon operation of its business; or

(b) that such Person shall fail generally to, or admit in writing its inability
to, pay its debts as they become due; or

(c) a proceeding has been instituted in a court having jurisdiction seeking a
decree or order for relief in respect of such Person in an involuntary case
under any applicable bankruptcy, insolvency, liquidation, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official of such Person, or for any substantial part of its
property, or for the winding-up or liquidation of its affairs; or

(d) the commencement by such Person of a voluntary case under any applicable
bankruptcy, insolvency or other similar Law now or hereafter in effect, or such
Person’s consent to the entry of an order for relief in an involuntary case
under any such Requirement of Law, or consent to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator, conservator or other similar official of such Person, or for any
substantial part of its property, or any general assignment for the benefit of
creditors; or

(e) that such Person shall become insolvent; or

(f) if such Person is a corporation, such Person shall take any corporate action
in furtherance of, or the action of which would result in any of the actions set
forth in the preceding clause (a), (b), (c), (d) or (e).

“Interest Only Loan” means a Mortgage Loan which only requires payments of
interest for a period of time specified in the related Mortgage Note.

“Interest Rate Adjustment Date” means the date on which an adjustment to the
Mortgage Interest Rate with respect to each Mortgage Loan becomes effective.

“Investment Company Act” means the Investment Company Act of 1940, as amended,
including all rules and regulations promulgated thereunder.

“Jumbo Mortgage Loan” shall mean a first lien Mortgage Loan which would satisfy
the requirement for a Conforming Mortgage Loan or an Alt-A Mortgage Loan except
for a principal balance greater than the maximum balance permitted by the
Agencies but not more than $2,000,000.

 

11



--------------------------------------------------------------------------------

“Late Payment Fee” means the excess of the Price Differential paid as a result
of its calculation at the Default Rate over the Price Differential as would have
been calculated at the Pricing Rate.

“LIBOR” means, for each day, a rate per annum determined by the Administrative
Agent in accordance with the following formula (rounded upwards to the nearest
1/100th of one percent) which rate as determined by the Administrative Agent
shall be conclusive absent manifest error by Administrative Agent:

 

   LIBOR Base Rate               1.00 – LIBOR Reserve Percentage   

“LIBOR Base Rate” means, for each day, an interest rate per annum equal to the
rate of interest per annum at which one-month deposits in Dollars are offered by
the Administrative Agent’s principal office in London, England, to prime banks
in the London Interbank Market at 11:00 a.m. (London time) on such date (or, in
the event such day is a day on which banks are required or authorized to close
in London, England, the prior day) as set forth on Telerate Page 3750. In the
event that on such date one-month deposits in Dollars are not then being offered
by the Administrative Agent’s principal office in London, England, to prime
banks in the London Interbank Market, LIBOR shall mean, for such date, an
interest rate per annum equal to the rate of interest per annum at which
one-month deposits in Dollars are offered for such date and in an amount
substantially equal to the amount of the LIBOR Base Rate as set forth on the
Reuters Screen LIBO Page as of 11:00 a.m. (London time) on such date (or, in the
event such day is a day on which banks are required or authorized to close in
London, England, the prior day). If at least two rates appear on the Reuters
Screen LIBO Page, the rate for such date will be the arithmetic mean of such
rates.

“LIBOR Reserve Percentage” means, for each day, the reserve percentage
applicable for such day (or if more than one such percentage shall be so
applicable the arithmetic mean of such percentages under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) (the “Board”) for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for the Administrative Agent with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (as defined in
Regulation D of the Board, as in effect from time to time).

“Lien” means any lien, claim, charge, restriction, pledge, security interest,
mortgage, deed of trust or other encumbrance.

“Liquidity” means, as of any date of determination, the aggregate of all cash,
Cash Equivalents, and Unused Borrowing Capacity, less the amount of Restricted
Cash held by the Sellers on a consolidated basis.

 

12



--------------------------------------------------------------------------------

“Loan-to-Value Ratio” or “LTV” means with respect to any Mortgage Loan, the
ratio of the sum of original outstanding principal amount of the Mortgage Loan
and the original outstanding principal amount of any subordinate lien mortgage
loan on the related Mortgaged Property to the lesser of (a) the Appraised Value
of the Mortgaged Property at origination or (b) if the Mortgaged Property was
purchased within 12 months of the origination of the Mortgage Loan, the purchase
price of the Mortgaged Property.

“Manufactured Home” means a unit of manufactured housing, including all
accessories thereto, securing the indebtedness of the borrower under the related
Mortgage Loan.

“Margin Call” has the meaning specified in Section 6(b) hereof.

“Margin Deficit” has the meaning specified in Section 6(b) hereof.

“Market Value” has the meaning set forth in the Side Letter.

“Material Adverse Effect” means the occurrence of any event which could
reasonably be expected to have a material adverse effect on the business,
assets, liabilities (actual or contingent), operations, financial condition, or
business aspects of a Seller, taken as a whole, or the ability of any Seller to
pay or perform the Obligations or on the validity, value or marketability of the
Repurchase Assets.

“Maximum Aggregate Purchase Price” has the meaning set forth in the Side Letter.

“MERS” means Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

“MERS System” means the system of recording transfers of mortgages
electronically maintained by MERS.

“Monthly Payment” means the scheduled (or with respect to Option ARM Mortgage
Loans, the optional) monthly payment of principal and/or interest on a Mortgage
Loan.

“Moody’s” means Moody’s Investors Service, Inc. or any successors thereto.

“Mortgage” means each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a first or second
lien on real property or a leasehold estate with respect to real property
located in jurisdictions in which the use of leasehold estates for residential
properties is a widely accepted practice and other property and rights
incidental thereto, unless such Mortgage is granted in connection with a Co-op
Loan, in which case the first lien is on the Co-op Shares of the subject Co-op
Project and in the tenant’s rights in the Proprietary Lease relating to such
Co-op Shares.

“Mortgage Interest Rate” means the rate of interest borne on a Mortgage Loan
from time to time in accordance with the terms of the related Mortgage Note.

 

13



--------------------------------------------------------------------------------

“Mortgage Loan” means any first or second lien, one- to four-family residential
mortgage loan evidenced by a Mortgage Note and secured by a Mortgage, which
Mortgage Loan is subject to a Transaction hereunder, which in no event shall
include any mortgage loan which (a) is subject to Section 226.32 of Regulation Z
or any similar state law (relating to high interest rate credit/lending
transactions), (b) includes any single premium credit life or accident and
health insurance or disability insurance, or (c) is a High Cost Mortgage Loan.

“Mortgage Loan File” has the meaning assigned thereto in the Custody Agreement.

“Mortgage Note” means the promissory note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage.

“Mortgaged Property” means the real property securing repayment of the debt
evidenced by a Mortgage Note.

“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
Person who has assumed or guaranteed the obligations of the obligor thereunder.

“Multiemployer Plan” means, with respect to any Person, a “multiemployer plan”
as defined in Section 4001(a)(3) of ERISA which is or was at any time during the
current year or the immediately preceding five years contributed to (or required
to be contributed to) by such Person or any ERISA Affiliate thereof on behalf of
its employees and which is covered by Title IV of ERISA.

“Net Income” means, for any Person for any period, the net income of such Person
for such period as determined in accordance with GAAP.

“Non-Defaulting Party” has the meaning set forth in Section 38(b) hereof.

“Non-Excluded Taxes” has the meaning set forth in Section 10(a) hereof.

“Non-Exempt Buyer” has the meaning set forth in Section 10(e) hereof.

“Non-Owner Occupied Mortgage Loan” means a Mortgage Loan whereby the Mortgagor
does not occupy the related Mortgaged Property as its primary residence.

“Non-performing Mortgage Loan” means, as of any date of determination, any
Repurchased Mortgage Loan as to which (a) any Monthly Payment is 90 or more days
past due, (b) foreclosure proceedings have been commenced, (c) the related
Mortgagor is subject to a bankruptcy proceeding and, in all cases, is not a
Reperforming Mortgage Loan, or (d) any modification of the related Mortgage or
Mortgage Note relating to the financial or payment characteristics thereof,
including without limitation the maturity date, principal balance or delinquency
status has occurred.

“Notice Date” has the meaning assigned thereto in Section 3(a) hereof.

 

14



--------------------------------------------------------------------------------

“Obligations” means (a) any amounts due and payable by the Sellers to the
Administrative Agent as administrative agent for the Buyers in connection with
the Transactions hereunder, together with interest thereon (including interest
which would be payable as post-petition interest in connection with any
bankruptcy or similar proceeding) and all other fees, (b) all Expenses and
(c) all other obligations or amounts due and payable by the Sellers to the
Administrative Agent as administrative agent for the Buyers under the Program
Documents.

“OFAC” has the meaning set forth in Section 16(aa) hereof.

“Option ARM Mortgage Loan” means an adjustable rate first lien mortgage with
flexible payment options (a) which allows the Mortgagor to vary the monthly
payment amount from time to time and (b) is underwritten in accordance with the
Underwriting and Origination Guidelines.

“Other Taxes” has the meaning set forth in Section 10(b) hereof.

“Par Percentage” has the meaning set forth in the Side Letter.

“Payment Date” means the fifth (5th) Business Day of each month.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Performing Mortgage Loan” means a Repurchased Mortgage Loan for which, as of
any date of determination, the current Monthly Payment is 29 days or less
delinquent and no modification of the related Mortgage or Mortgage Note relating
to the financial or payment characteristics thereof, including without
limitation the maturity date, principal balance or delinquency status has
occurred.

“Periodic Advance Repurchase Payment” has the meaning specified in Section 9(a)
hereof.

“Person” means any legal person, including any individual, corporation,
partnership, association, joint-stock company, trust, limited liability company,
unincorporated organization, governmental entity or other entity of similar
nature.

“Plan” means, with respect to the Sellers, any employee benefit or similar plan
that is or was at any time during the current year or immediately preceding five
years established, maintained or contributed to by the Sellers or any ERISA
Affiliate thereof and that is covered by Title IV of ERISA, other than a
Multiemployer Plan.

“PMI Policy” means a policy of primary mortgage guaranty insurance issued by a
Qualified Insurer, as required by this Repurchase Agreement with respect to
certain Mortgage Loans.

“Post Default Termination Event” has the meaning set forth in Section 19(a)(i)
hereof.

 

15



--------------------------------------------------------------------------------

“Price Differential” means, with respect to any Transaction hereunder as of any
date, the aggregate amount obtained by daily application of the Pricing Rate
(or, during the continuation of a Default or an Event of Default, by daily
application of the Default Rate) for such Transaction to the Purchase Price for
such Transaction on a 360 day per year basis for the actual number of days
during the period commencing on (and including) the Purchase Date for such
Transaction and ending on (but excluding) the Repurchase Date (reduced by any
amount of such Price Differential previously paid by Sellers to Administrative
Agent with respect to such Transaction).

“Pricing Rate” has the meaning set forth in the Side Letter.

“Pricing Spread” has the meaning set forth in the Side Letter.

“Program Documents” means this Repurchase Agreement, the Custody Agreement, any
Servicing Agreement, the Account Agreement, the Electronic Tracking Agreement
(if executed), the Side Letter, and any other agreement entered into by the
Sellers on the one hand, and the Administrative Agent or one of its Affiliates
(or Custodian on its behalf) on the other, in connection herewith or therewith.

“Prohibited Person” shall have the meaning set forth in Section 16(aa) hereof.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“Proprietary Lease” means the lease on a Co-op Unit evidencing the possessory
interest of the owner in the Co-op Shares in such Co-op unit.

“Purchase Date” means the date on which Purchased Assets are to be transferred
by Sellers to the Administrative Agent.

“Purchase Price” has the meaning assigned thereto in the Side Letter.

“Purchase Price Percentage” has the meaning assigned thereto in the Side Letter.

“Purchased Assets” means, with respect to a Transaction, the Mortgage Loans set
forth on the related Asset Schedule, together with the related Records,
Servicing Rights, and all instruments, chattel paper, and general intangibles
comprising or relating to all of the foregoing. The term “Purchased Assets” with
respect to any Transaction at any time also shall include Additional Purchased
Assets delivered pursuant to Section 6(b) hereof.

“Qualified Insurer” means a mortgage guaranty insurance company duly authorized
and licensed where required by law to transact mortgage guaranty insurance
business and acceptable under the Underwriting and Origination Guidelines, as
applicable.

“Rating Agency” means any of S&P, Moody’s or Fitch.

“Records” means all instruments, agreements and other books, records, reports
and data generated by other media for the storage of information maintained by
the Sellers or any of their Affiliates or agents, or their servicer or custodian
with respect to a

 

16



--------------------------------------------------------------------------------

Purchased Asset. Records shall include any Mortgages, the Mortgage Loan Files,
and any other instruments necessary to document or service a Mortgage Loan that
is a Purchased Asset, including, without limitation, the complete payment and
modification history of each Mortgage Loan that is a Purchased Asset.

“Regulations T, U and X” means Regulations T, U and X of the Board of Governors
of the Federal Reserve System (or any successor), as the same may be modified
and supplemented and in effect from time to time.

“REIT” means a real estate investment trust, as defined in Section 856 of the
Code.

“REO Property” means a Mortgaged Property acquired through foreclosure or by
deed in lieu of foreclosure.

“Reperforming Mortgage Loan” means a Repurchased Mortgage Loan as to which
(i) any scheduled payment of principal and interest is 30 or more days past due,
and (ii) the related Mortgagor has made four contractual Monthly Payments in the
last four calendar months and (iii) the related Mortgage or Mortgage Note has
not been modified.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .21, .22, .24, .26, .27 or .28 of PBGC Reg. § 4043.

“Repurchase Assets” has the meaning assigned thereto in Section 12 hereof.

“Repurchase Agreement” means this Master Repurchase Agreement, as it may be
amended, supplemented or otherwise modified from time to time.

“Repurchase Date” has the meaning assigned thereto in Section 4(b) and shall
also include the date determined by application of Section 19.

“Repurchase Margin Call” has the meaning set forth in the Side Letter.

“Repurchase Price” means the price at which Purchased Assets are to be
transferred from the Administrative Agent to the Sellers upon termination of the
related Transaction, which will be determined in each case (including
Transactions terminable upon demand) as the sum of the Purchase Price and the
Price Differential as of the date of such determination.

“Repurchased Mortgage Loan” means a Mortgage Loan (a) which is repurchased by a
Seller from a third party as a result of (i) a breach of representations and
warranties under the agreed upon terms in which the claimed breach is not a
result of fraud or material misrepresentation of fact by any party to the
Mortgage Loan or consumer credit law violation, or (ii) an early payment default
repurchase obligation or (iii) missing or incomplete documentation (other than
the Mortgage Note), provided that such Mortgage Loan shall not be considered a
Repurchased Mortgage Loan if such document deficiency is cured, (b) where the
claimed breach or early

 

17



--------------------------------------------------------------------------------

payment default is expressly identified to Administrative Agent in writing,
(c) which is subject to a Transaction hereunder for no more than 180 days
(except for Nonperforming Mortgage Loans, which may be subject to a Transaction
hereunder for no more than 360 days) and (d) which has not been foreclosed upon
or converted to REO Property. In addition to the foregoing, in no event will a
Repurchased Mortgage Loan be subject to a Transaction hereunder as a
“Repurchased Mortgage Loan” if there is a breach of representation and warranty
in respect of such Repurchased Mortgage Loan other than the breach identified in
writing to the Administrative Agent pursuant to subclause (b) of this
definition. For the avoidance of doubt, a Repurchased Mortgage Loan shall not
also be a Wet Funded Mortgage Loan.

“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule, regulation, procedure or determination of an arbitrator
or a court or other Governmental Authority, in each case applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

“Responsible Officer” means as to any Seller, the chief executive officer, the
chief financial officer, the executive vice president and treasurer, and the
executive vice president and general counsel of such Seller.

“Restricted Cash” means all cash and Cash Equivalents that are subject to a Lien
in favor of any Person that are required to be maintained by the Sellers
pursuant to a Contractual Obligation or as a result of the operation of law.

“S&P” means Standard & Poor’s Ratings Services, or any successor thereto.

“SEC” has the meaning set forth in Section 37(a) hereof.

“Second Lien Mortgage Loan” means a Mortgage Loan secured by a second lien on
the related Mortgaged Property.

“Section 4402” has the meaning set forth in Section 38 hereof.

“Section 10 Certificate” has the meaning set forth in Section 10(e) hereof.

“Seller” means each of American Home Mortgage Acceptance, Inc., American Home
Mortgage Corp., American Home Mortgage Investment Corp., American Home Mortgage
Servicing, Inc. and their respective successors in interest thereto.

“Servicer” means American Home Mortgage Servicing, Inc. or any other servicer
approved by the Administrative Agent in its sole discretion.

“Servicer Collection Account” means an account established by the Servicer, in
accordance with this Repurchase Agreement, into which all Income shall be
deposited following an Event of Default hereunder.

“Servicer Notice” means the notice acknowledged by the Servicer substantially in
the form of Exhibit E hereto.

 

18



--------------------------------------------------------------------------------

“Servicing Agreement” means any agreement giving rise or relating to servicing a
Purchased Asset with a Servicer other than a Seller, including any assignment or
other agreement relating to such agreement, as it may be amended, supplemented
or otherwise modified from time to time.

“Servicing Rights” means contractual, possessory or other rights of the Sellers
arising hereunder or any other Person arising under a Servicing Agreement, or
otherwise, to administer or service a Purchased Asset or to possess related
Records.

“Side Letter” means the pricing side letter, dated as of the date hereof, among
Sellers, the Administrative Agent and the Buyers, as the same may be amended,
supplemented or modified from time to time.

“Single-Employer Plan” means a single-employer plan as defined in
Section 4001(a)(15) of ERISA which is subject to the provisions of Title IV of
ERISA.

“SIPA” has the meaning set forth in Section 37 hereof.

“Statement Date” has the meaning set forth in Section 16(f) hereof.

“Sub-performing Mortgage Loan” means a Sub-performing 30 Day Mortgage Loan or a
Sub-performing 60 Day Mortgage Loan.

“Sub-performing 30 Day Mortgage Loan” means, as of any date of determination,
any Repurchased Mortgage Loan as to which (i) any scheduled monthly payment of
principal and/or interest is 30 to 59 days past due and is not a Reperforming
Mortgage Loan and (ii) the related Mortgage or Mortgage Note has not been
modified.

“Sub-performing 60 Day Mortgage Loan” means, as of any date of determination,
any Repurchased Mortgage Loan as to which (i) any scheduled monthly payment of
principal and/or interest is 60 to 89 days past due and is not a Reperforming
Mortgage Loan and (ii) the related Mortgage or Mortgage Note has not been
modified.

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

“Substitute Assets” has the meaning assigned thereto in Section 7.

“Super Jumbo Mortgage Loan” shall mean a Mortgage Loan and has an original
unpaid principal balance more than $2,000,000 and no greater than $6,500,000.

 

19



--------------------------------------------------------------------------------

“Take-out Commitment” means a commitment of Sellers to sell one or more Mortgage
Loans to a Take-out Investor, and the corresponding Take-out Investor’s
commitment back to Sellers to effectuate the foregoing.

“Take-out Investor” means any institution which has made a Take-out Commitment.

“Tangible Net Worth” means, for any Person as of a particular date:

(a) all amounts which would be included under capital on a balance sheet of such
Person at such date, determined in accordance with GAAP, less

(b) (i) amounts owing to such Person from Affiliates, or from officers,
employees, shareholders or other Persons similarly affiliated with such Person,
(ii) intangible assets and (iii) deferred tax charge.

“Taxes” has the meaning set forth in Section 10(a) hereof.

“Termination Date” means the earlier of (a) November 13, 2007, (b) the date of
the occurrence of an Event of Default and (c) the date of the occurrence of a
Termination Event.

“Termination Event” has the meaning set forth in Section 18(b) hereof.

“Test Period” means any two consecutive calendar quarters.

“Threshold Amount” has the meaning assigned thereto in the Side Letter.

“Total Indebtedness” means, for any date of determination, for any Person the
aggregate of Indebtedness of such Person on a consolidated basis during such
period maintained in accordance with GAAP; provided, however, that for any
period, the aggregate Indebtedness of such Person during such period maintained
in accordance with GAAP shall be calculated less the aggregate amount of any
such Indebtedness that is reflected on the balance sheet of such Person in
respect of obligations incurred pursuant to a securitization transaction, solely
to the extent such obligations are secured by the assets securitized thereby and
are non-recourse to such Person. In the event that any Indebtedness would be
excluded from the calculation of Indebtedness but for the existence of recourse,
such Person shall be entitled nonetheless to exclude the amount of such
Indebtedness that is not subject to recourse.

“Transaction” has the meaning assigned thereto in Section 1 hereof.

“Transaction Notice” means a written request of the Sellers to enter into a
Transaction, in the form attached to the Custody Agreement, which is delivered
to the Administrative Agent and Custodian.

“Trust Receipt” has the meaning set forth in the Custody Agreement.

“Underwriting and Origination Guidelines” means the Sellers’ underwriting
guidelines and credit and origination policies and procedures in effect as of
the date of this Repurchase Agreement, attached hereto as Exhibit C, as the same
may be amended from time to time in accordance with terms of this Repurchase
Agreement.

 

20



--------------------------------------------------------------------------------

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or non
perfection of the security interest in any Repurchase Assets or the
continuation, renewal or enforcement thereof is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, “Uniform
Commercial Code” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or effect of perfection or non perfection.

“Unused Borrowing Capacity” means, as of any date of determination, the excess
of (i) the Asset Value of assets pledged to a lender under a committed warehouse
or committed repurchase facility (after taking into account haircuts) with the
Sellers as borrower (other than any assets subject to the repurchase facility
that is the subject of this Repurchase Agreement) over (ii) the aggregate amount
of the advances or loans made by the lender to the Sellers under any such
facility.

“USC” has the meaning set forth in Section 30(a) hereof.

“Wet Funded Mortgage Loan” means a closed fully funded Mortgage Loan which the
Sellers are selling to the Administrative Agent for the benefit of the Buyers
and for which the Mortgage Loan File has not been delivered to the Custodian.

 

3. ENTERING INTO THE TRANSACTION, TRANSACTION NOTICE

 

  a. Purchase. From time to time, the Administrative Agent will purchase
Mortgage Loans from the Sellers in accordance with the terms and conditions of
this Repurchase Agreement. All Purchased Assets shall be Eligible Assets, shall
meet or exceed the Underwriting and Origination Guidelines, and shall be
serviced by the Servicer. The aggregate Purchase Price for all Purchased Assets
for all Transactions under this Repurchase Agreement shall not exceed the
Maximum Aggregate Purchase Price. Unless otherwise agreed, the Sellers shall
give the Administrative Agent and Custodian notice of any proposed purchase
pursuant to a Transaction Notice on or prior to 3:00 p.m., New York time, on the
Business Day prior to the Purchase Date, (the date on which such request is
made, the “Notice Date”). On the Notice Date, the Sellers shall request that the
Administrative Agent enter into a Transaction by (i) furnishing to the
Administrative Agent and Custodian a Transaction Notice and an Asset Schedule,
(ii) delivering to the Administrative Agent a Computer Medium and (iii) with
respect to Dry Mortgage Loans, delivering to Custodian the Mortgage Loan File
for each Mortgage Loan subject to such Transaction.

 

  b. Transaction Frequency. Unless otherwise expressly agreed to by the
Administrative Agent in writing, the Administrative Agent and the Sellers shall
enter in no more than 1 Transaction in any Business Day. The minimum Purchase
Price with respect to such Transaction is at least $1,000,000.

 

21



--------------------------------------------------------------------------------

  c. Each Buyer shall be obligated to consider funding only that Buyer’s share
of any Transaction requested, and no Buyer or the Administrative Agent shall be
obligated to the Sellers or any other Buyer to fund a greater share of any
Transaction.

 

4. REPURCHASE

 

  a. Repurchase. With respect to any Transaction, the Sellers shall repurchase
Purchased Assets from the Administrative Agent on each Repurchase Date at the
Repurchase Price.

 

  b. Repurchase Date. Each Purchased Asset subject to a particular Transaction
is to be repurchased by the Sellers on the earlier of (i) (A) with respect to
Purchased Assets other than Aged Non-performing Mortgage Loans, the date that is
180 days from the Purchase Date relating to such Transaction (if such date is
not a Business Day, the next succeeding Business Day), (B) with respect to
Purchased Assets that are Aged Non-performing Mortgage Loans, the date that is
360 days from the Purchase Date relating to such Transaction (if such date is
not a Business Day, the next succeeding Business Day) and (C) any other date
agreed to by the Sellers and the Administrative Agent, subject to the provisions
of Section 4(d) hereof and (ii) the Termination Date (such repurchase date, the
“Repurchase Date”). The Sellers shall notify the Administrative Agent of the
Purchased Assets being repurchased by the Sellers by 4:00 p.m. (New York City
time) one (1) Business Day prior to the related Repurchase Date. The Sellers
shall pay to the Administrative Agent the accrued and unpaid Price Differential
relating to each Transaction in arrears for each Accrual Period by 4:00 p.m.
(New York City time) on the Payment Date of each month, and on the Repurchase
Date; provided that in calculating such Price Differential upon the occurrence
and during the continuance of any Default or Event of Default, the Default Rate
shall be used in lieu of the flat Pricing Rate.

 

  c. Liquidation. Prior to an Event of Default, if any Purchased Asset is
finally liquidated in the ordinary course of servicing such Purchased Asset
during any monthly period, (A) the Repurchase Date for such Purchased Asset
shall be the date of liquidation, (B) all proceeds of such liquidation shall be
held by Sellers, in trust for the Administrative Agent, for the benefit of
Buyers, and shall constitute the property of the Administrative Agent, for the
benefit of Buyers, and (C) the Repurchase Price for such Purchased Asset
(including Price Differential through the date of payment) shall be paid to
Buyer within two (2) Business Days following receipt.

 

  d.

Breakage Costs. If the Administrative Agent locks in the rate of LIBOR at the
request of the Sellers and the Sellers repurchase Purchased Assets on any day
which is not the Repurchase Date (as determined at the time the Administrative

 

22



--------------------------------------------------------------------------------

 

Agent locked in the rate of LIBOR) for such Purchased Assets, the Sellers shall
indemnify the Administrative Agent and Buyers and hold the Administrative Agent
and Buyers harmless from any actual losses and/or out-of-pocket costs or
expenses which the Administrative Agent or Buyers sustain or incur arising from
the reemployment of funds obtained by the Administrative Agent and Buyers
hereunder or from fees payable to terminate the deposits from which such funds
were obtained, in each case for the remainder of the applicable 30-day period
(“Breakage Costs”). The Administrative Agent shall deliver to the Seller a
statement setting forth the amount and basis of determination of any Breakage
Costs in such detail as determined in good faith by the Administrative Agent to
be adequate, it being agreed that such statement and the method of its
calculation shall be adequate and shall be conclusive and binding upon the
Sellers, absent manifest error.

 

5. TERMINATION

This Repurchase Agreement shall remain in effect until the Termination Date.
However, no such termination shall affect the Sellers’ outstanding obligations
to the Administrative Agent at the time of such termination. The rights and
obligations set forth in Section 34 hereof shall survive termination. The
Sellers may terminate this Repurchase Agreement upon at least five (5) Business
Days’ notice and repayment by the Sellers of all outstanding Obligations
hereunder. The obligations of the Sellers under Sections 10, 11, 13, 19, 22, 31
and 35 hereof shall survive the termination of this Repurchase Agreement.

 

6. MARGIN MAINTENANCE

 

  a. Asset Value. The Administrative Agent shall determine the Asset Value of
the Purchased Assets at such intervals as determined by the Administrative Agent
in its sole discretion.

 

  b. Margin Calls. (i) If at any time the aggregate Asset Value of all related
Purchased Assets subject to all Transactions is less than the aggregate Purchase
Price for all such Transactions (a “Margin Deficit”) by an amount equal to or
greater than the Threshold Amount, then the Administrative Agent may, by notice
to the Sellers (as such notice is more particularly set forth below, a “Margin
Call”), require the Sellers to transfer to the Administrative Agent or its
designee cash or Eligible Assets other than Repurchased Mortgage Loans or
Delinquent Mortgage Loans approved by the Administrative Agent in its sole
discretion (“Additional Purchased Assets”) so that the aggregate Asset Value of
the Purchased Assets, including any such cash or Additional Purchased Assets,
will thereupon equal or exceed the aggregate Purchase Price for all
Transactions. If the Administrative Agent delivers a Margin Call to the Sellers
on or prior to 10:30 a.m. (New York City time) on any Business Day, then the
Sellers shall transfer cash or Additional Purchased Assets to the Administrative
Agent for the benefit of the Buyers no later than (i) 5:00 p.m. (New York City
time) that day or (ii) in the case of a Repurchase Margin Call, the Extended
Margin Call Deadline. In the event the Administrative Agent delivers a Margin
Call to the Sellers after 10:30 a.m. (New York City time) on any Business Day,
the Sellers shall be required to transfer cash or Additional Purchased Assets no
later than (i) 12:00 p.m. (New York City time) on the subsequent Business Day or
(ii) in the case of a Repurchase Margin Call, the Extended Margin Call Deadline.

 

23



--------------------------------------------------------------------------------

  c. Administrative Agent’s Discretion. The Administrative Agent’s election, in
its sole and absolute discretion, not to make a Margin Call at any time there is
a Margin Deficit in excess of the Threshold Amount shall not in any way limit or
impair its right to make a Margin Call at any time a Margin Deficit in excess of
the Threshold Amount exists.

 

  d. Cash. Any cash transferred to the Administrative Agent pursuant to
Section 6(b) above shall be credited to the Repurchase Price of the related
Transactions.

 

7. SUBSTITUTION

The Sellers may, subject to agreement with and acceptance by the Administrative
Agent, substitute other assets which are substantially the same as the Purchased
Assets and meet the criteria for Eligible Assets (the “Substitute Assets”) for
any Purchased Assets, provided the transfer of such Substitute Assets by the
Sellers to the Administrative Agent shall be subject to the requirements of
Section 3 and Section 15(b) hereof. Such substitution shall be made by transfer
to the Administrative Agent of such Substitute Assets and transfer to the
Sellers of such Purchased Assets. After substitution, the Substitute Assets
shall be deemed to be Purchased Assets.

 

8. PAYMENT AND TRANSFER

 

  a. To Administrative Agent. Unless otherwise mutually agreed in writing, all
transfers of funds to be made by the Sellers hereunder shall be made in Dollars,
in immediately available funds, without deduction, set off or counterclaim, to
the Administrative Agent at the following account maintained by the
Administrative Agent: Account No. GLA 111569 - HEL, for the account of Bank of
New York; Reference: Whole Loan Operations, ABA No. 021000018, or such other
account indicated by the Administrative Agent in writing, not later than
5:00 p.m. New York City time, on the date on which such payment shall become due
(and each such payment made after such time shall be deemed to have been made on
the next succeeding Business Day). Each Seller acknowledges that it has no
rights of withdrawal from the foregoing account.

 

  b.

To Sellers. On the Purchase Date for each Transaction, ownership of the
Purchased Assets shall be transferred to the Administrative Agent or its
designee against the simultaneous transfer of the Purchase Price to the
following account of the Sellers (or as otherwise directed by the Sellers in
writing): Account No. 00380082, for the account of Deutsche Bank, ABA
No. 021001033, Attn: Barclays WH, not later than 5:00 p.m. New York City time,
simultaneously with the delivery to the Administrative Agent of the Purchased
Assets relating to each Transaction. With respect to the Purchased Asset being
sold by the Sellers on a Purchase Date, the Sellers hereby sell, transfer,
convey and assign to the Administrative Agent or its

 

24



--------------------------------------------------------------------------------

 

designee without recourse, but subject to the terms of this Repurchase
Agreement, all the right, title and interest of the Sellers in and to the
Purchased Assets together with all right, title and interest in and to the
proceeds of any related Repurchase Assets.

 

9. INCOME PAYMENTS

 

  a. Periodic Advance Repurchase Payment. Notwithstanding that the
Administrative Agent and the Sellers intend that the Transactions hereunder be
sales to the Administrative Agent for the benefit of the Buyers of the Purchased
Assets for all purposes except accounting and tax purposes, the Sellers shall
pay to the Administrative Agent for the benefit of the Buyers the accreted value
of the Price Differential (less any amount of such Price Differential previously
paid by the Sellers to the Administrative Agent for the benefit of the Buyers)
plus the amount of any unpaid Margin Deficit (each such payment, a “Periodic
Advance Repurchase Payment”) on each Payment Date. Notwithstanding the preceding
sentence, if Sellers fail to make all or part of the Periodic Advance Repurchase
Payment by 2:00 p.m. (New York time) on any Payment Date, the Pricing Rate shall
be equal to the Default Rate until the Periodic Advance Repurchase Payment is
received in full by the Administrative Agent.

 

  b. Income. The Sellers shall hold for the benefit of, and in trust for, the
Administrative Agent as agent for the Buyers all Income, including without
limitation all Income received by or on behalf of the Sellers with respect to
such Purchased Assets for the preceding Collection Period (including past due
amounts). All such Income shall be held in trust for the Administrative Agent as
agent for the Buyers, shall constitute the property of the Administrative Agent
as agent for the Buyers, except for tax purposes which shall be treated as
income and property of the Sellers, and shall not be commingled with other
property of the Sellers or any Affiliate of the Sellers except as expressly
permitted above. On each Payment Date and more frequently at the option of the
Sellers, the Sellers shall remit Income collected on account of the Purchased
Assets to the various parties as follows:

 

  (i) first, to the payment of all (A) Expenses and (B) fees payable by the
Sellers to the Administrative Agent as agent for the Buyers;

 

  (ii) second, to the Administrative Agent as agent for the Buyers in payment of
any accrued and unpaid Price Differential and any other unpaid Obligations;

 

  (iii) third, without limiting the rights of the Administrative Agent under
Section 6 of this Repurchase Agreement, to the Administrative Agent as agent for
the Buyers, in the amount of any unpaid Margin Deficit; and

 

  (iv) fourth, any excess to the Sellers.

 

25



--------------------------------------------------------------------------------

  c. Take-out Investors. To the extent that the Administrative Agent receives
any funds from a Take-out Investor with respect to the purchase by such Take-out
Investor of a Mortgage Loan, the Administrative Agent shall promptly apply such
funds in accordance with the same order of priority set forth in Section 9(b)
hereof.

 

  d. Collection Account and Events of Default. After the occurrence of an Event
of Default, the Sellers shall cause the Servicer to deposit all such Income in
the Collection Account within two Business Days of receipt (the title of which
shall indicate that the funds therein are being held in trust for the
Administrative Agent) with a financial institution acceptable to the
Administrative Agent as agent for the Buyers and subject to the Account
Agreement. All such Income shall be held in trust for the Administrative Agent
as agent for the Buyers, shall constitute the property of the Administrative
Agent as agent for the Buyers and shall not be commingled with other property of
the Sellers or any Affiliate of the Sellers except as expressly permitted above.
Funds deposited in the Collection Account during any month shall be held
therein, in trust for the Administrative Agent as agent for the Buyers, until
the next Payment Date.

 

  e. Offset. The Administrative Agent shall offset against the Repurchase Price
of each such Transaction all Income and Periodic Advance Repurchase Payments
actually received by the Administrative Agent pursuant to Section 9(a) hereof,
excluding any Late Payment Fees paid pursuant to any Periodic Advance Repurchase
Payments made at the Default Rate pursuant to Section 9(a) hereof.

 

  f. Prepayment in Full. Upon the prepayment in full or part of any Purchased
Asset, the Sellers shall remit all amounts received on account of such
prepayment to the Administrative Agent within two Business Days for application
to the applicable Repurchase Price.

 

10. TAXES

 

  a.

Payment of Taxes. Any and all payments by the Sellers under or in respect of
this Repurchase Agreement or any other Program Documents to which the Sellers
are a party shall be made free and clear of, and without deduction or
withholding for or on account of, any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities (including
penalties, interest and additions to tax) with respect thereto, whether now or
hereafter imposed, levied, collected, withheld or assessed by any taxation
authority or other Governmental Authority (collectively, “Taxes”), unless
required by law. If the Sellers shall be required under any applicable
Requirement of Law to deduct or withhold any Taxes from or in respect of any sum
payable under or in respect of this Repurchase Agreement or any of the other
Program Documents to the Administrative Agent, (i) Sellers shall make all such
deductions and withholdings in respect of Taxes, (ii) Sellers shall pay the full
amount deducted or withheld in respect of Taxes to the relevant taxation
authority or other Governmental Authority in accordance with any applicable
Requirement of Law, and (iii) the sum payable by Sellers shall

 

26



--------------------------------------------------------------------------------

 

be increased as may be necessary so that after Sellers has made all required
deductions and withholdings (including deductions and withholdings applicable to
additional amounts payable under this Section 10) such Buyer receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made in respect of Non-Excluded Taxes. For purposes of this Repurchase
Agreement the term “Non-Excluded Taxes” are Taxes other than, in the case of a
Buyer, Taxes that are imposed on its overall net income (and franchise taxes
imposed in lieu thereof) by the jurisdiction under the laws of which such Buyer
is organized or of its applicable lending office, or any political subdivision
thereof, unless such Taxes are imposed as a result of such Buyer having
executed, delivered or performed its obligations or received payments under, or
enforced, this Repurchase Agreement or any of the other Program Documents (in
which case such Taxes will be treated as Non-Excluded Taxes).

 

  b. Other Taxes. In addition, Sellers hereby agree to pay any present or future
stamp, recording, documentary, excise, property or value-added taxes, or similar
taxes, charges or levies that arise from any payment made under or in respect of
this Repurchase Agreement or any other Program Document or from the execution,
delivery or registration of, any performance under, or otherwise with respect
to, this Repurchase Agreement or any other Program Document (collectively,
“Other Taxes”).

 

  c. Indemnity for Certain Taxes. Sellers hereby agree to indemnify the
Administrative Agent and each Buyer for, and to hold it harmless against, the
full amount of Non-Excluded Taxes and Other Taxes, and the full amount of Taxes
of any kind imposed by any jurisdiction on amounts payable under this Section 10
imposed on or paid by such Buyer and any liability (including penalties,
additions to tax, interest and expenses) arising therefrom or with respect
thereto. Amounts payable by Sellers under the indemnity set forth in this
Section 10(c) shall be paid within ten (10) days from the date on which Buyer
makes written demand therefore.

 

  d. Evidence of Payment. Within thirty (30) days after the date of any payment
of Taxes, Sellers (or any Person making such payment on behalf of Sellers) shall
furnish to the Administrative Agent for its own account, a certified copy of the
original official receipt evidencing payment thereof. For purposes of
subsection (e) of this Section 10, the terms “United States” and “United States
person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code.

 

  e. Forms. Each Buyer (including for avoidance of doubt any assignee, successor
or participant) that either (i) is not incorporated under the laws of the United
States, any State thereof, or the District of Columbia or (ii) whose name does
not include “Incorporated,” “Inc.,” “Corporation,” “Corp.,” “P.C.,” “insurance
company,” or “assurance company” (a “Non-Exempt Buyer”) shall deliver or cause
to be delivered to Sellers the following properly completed and duly executed
documents:

 

  (i) in the case of a Non-Exempt Buyer that is not a United States person, a
complete and executed (x) U.S. Internal Revenue Form W-8BEN with Part II
completed in which Buyer claims the benefits of a tax treaty with the United
States providing for a zero or reduced rate of withholding (or any successor
forms thereto), including all appropriate attachments or (y) a U.S. Internal
Revenue Service Form W-8ECI (or any successor forms thereto); or

 

27



--------------------------------------------------------------------------------

  (ii) in the case of an individual, (x) a complete and executed U.S. Internal
Revenue Service Form W-8BEN (or any successor forms thereto) and a certificate
substantially in the form of Exhibit F (a “Section 10 Certificate”) or (y) a
complete and executed U.S. Internal Revenue Service Form W-9 (or any successor
forms thereto); or

 

  (iii) in the case of a Non-Exempt Buyer that is organized under the laws of
the United States, any State thereof, or the District of Columbia, a complete
and executed U.S. Internal Revenue Service Form W-9 (or any successor forms
thereto), including all appropriate attachments; or

 

  (iv) in the case of a Non-Exempt Buyer that (x) is not organized under the
laws of the United States, any State thereof, or the District of Columbia and
(y) is treated as a corporation for U.S. federal income tax purposes, a complete
and executed U.S. Internal Revenue Service Form W-8BEN claiming a zero rate of
withholding (or any successor forms thereto) and a Section 10 Certificate; or

 

  (v) in the case of a Non-Exempt Buyer that (A) is treated as a partnership or
other non-corporate entity, and (B) is not organized under the laws of the
United States, any State thereof, or the District of Columbia, (x)(i) a complete
and executed U.S. Internal Revenue Service Form W-8IMY (or any successor forms
thereto) (including all required documents and attachments) and (ii) a
Section 10 Certificate, and (y) without duplication, with respect to each of its
beneficial owners and the beneficial owners of such beneficial owners looking
through chains of owners to individuals or entities that are treated as
corporations for U.S. federal income tax purposes (all such owners, “beneficial
owners”), the documents that would be required by clause (i), (ii), (iii), (iv),
(vi), (vii) and/or this clause (v) with respect to each such beneficial owner if
such beneficial owner were Buyer, provided, however, that no such documents will
be required with respect to a beneficial owner to the extent the actual Buyer is
determined to be in compliance with the requirements for certification on behalf
of its beneficial owner as may be provided in applicable U.S. Treasury
regulations, or the requirements of this clause (v) are otherwise determined to
be unnecessary, all such determinations under this clause (v) to be made in the
sole discretion of Sellers, provided, however, that Buyer shall be provided an
opportunity to establish such compliance as reasonable; or

 

28



--------------------------------------------------------------------------------

  (vi) in the case of a Non-Exempt Buyer that is disregarded for U.S. federal
income tax purposes, the document that would be required by clause (i), (ii),
(iii), (iv), (v), (vii) and/or this clause (vi) of this Section 10(e) with
respect to its beneficial owner if such beneficial owner were the Buyer; or

 

  (vii) in the case of a Non-Exempt Buyer that (A) is not a United States person
and (B) is acting in the capacity as an “intermediary” (as defined in U.S.
Treasury Regulations), (x)(i) a U.S. Internal Revenue Service Form W-8IMY (or
any successor form thereto) (including all required documents and attachments)
and (ii) a Section 10 Certificate, and (y) if the intermediary is a
“non-qualified intermediary” (as defined in U.S. Treasury Regulations), from
each person upon whose behalf the “non-qualified intermediary” is acting the
documents that would be required by clause (i), (ii), (iii), (iv), (v), (vi),
and/or this clause (vii) with respect to each such person if each such person
were Buyer.

If the forms referred to above in this Section 10(e) that are provided by a
Buyer at the time such Buyer first becomes a party to this Repurchase Agreement
or, with respect to a grant of a participation, the effective date thereof,
indicate a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be treated as Taxes other than “Non-Excluded
Taxes” (“Excluded Taxes”) and shall not qualify as Non-Excluded Taxes unless and
until such Buyer provides the appropriate form certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate shall be considered
Excluded Taxes solely for the periods governed by such form. If, however, on the
date a Person becomes an assignee, successor or participant to this Repurchase
Agreement, Buyer transferor was entitled to indemnification or additional
amounts under this Section 10, then the Buyer assignee, successor or participant
shall be entitled to indemnification or additional amounts to the extent (and
only to the extent), that the Buyer transferor was entitled to such
indemnification or additional amounts for Non-Excluded Taxes, and the Buyer
assignee, successor or participant shall be entitled to additional
indemnification or additional amounts for any other or additional Non-Excluded
Taxes.

 

  f.

Failure to Provide Forms. For any period with respect to which Buyer has failed
to provide Sellers with the appropriate form, certificate or other document
described in subsection (e) of this Section 10 (other than (i) if such failure
is due to a change in any applicable Requirement of Law, or in the
interpretation or application thereof, occurring after the date on which a form,
certificate or other document originally was required to be provided, (ii) if
such form, certificate or other document otherwise is not required under
subsection (e) of this Section 10, or (iii) if it is legally inadvisable or
otherwise commercially disadvantageous for such Buyer to deliver such form,
certificate or other document), such Buyer shall not be entitled to
indemnification or additional amounts under subsection (a) or (c) of this
Section 10 with respect to Non-Excluded

 

29



--------------------------------------------------------------------------------

 

Taxes imposed by the United States by reason of such failure; provided, however,
that should a Buyer become subject to Non-Excluded Taxes because of its failure
to deliver a form, certificate or other document required hereunder, Sellers
shall take such steps as such Buyer shall reasonably request, to assist such
Buyer in recovering such Non-Excluded Taxes.

 

  g. Incorporation of Assignees etc. For the avoidance of doubt, references in
this Section 10 to the Buyer shall also refer to and include any assignee,
participant, transferee, successor or designee of all or a portion of the
Buyer’s rights and obligations under this Repurchase Agreement. Therefore, each
assignee, participant, transferee, successor or designee shall be required to
deliver or cause to be delivered to the Sellers properly completed and duly
executed documents as provided in Section 10(e) hereof.

 

  h. Survival. Nothing contained in this Section 10 shall require the Buyer to
make available any of its tax returns or any other information that it deems to
be confidential or proprietary.

 

11. REQUIREMENTS OF LAW

 

  a. Requirement of Law. If any Requirement of Law (other than with respect to
any amendment made to the Buyer’s organizational or governing documents) or any
change in the interpretation or application thereof or compliance by the Buyer
with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof:

 

  (i) shall subject any Buyer to any Tax or increased Tax of any kind whatsoever
with respect to this Repurchase Agreement or any Transaction or change the basis
of taxation of payments to any Buyer in respect thereof;

 

  (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, or other extensions of credit
by, or any other acquisition of funds by, any office of any Buyer which is not
otherwise included in the determination of the Pricing Rate based on LIBOR
hereunder;

 

  (iii) shall cause any Buyer to determine that the introduction of, any change
in, or the interpretation or administration of any Requirement of Law has made
it unlawful or commercially impracticable to engage in any Transactions with a
Pricing Rate based on LIBOR, Sellers shall, upon its receipt of notice of such
fact and demand from the Administrative Agent (with a copy of such notice to
Custodian), repurchase its Purchased Assets subject to such Transaction on the
next succeeding Business Day and, at Sellers’ election, concurrently enter into
a new Transaction with Buyer with a Pricing Rate based on the Base Rate; or

 

30



--------------------------------------------------------------------------------

  (iv) shall impose on any Buyer any other condition;

and the result of any of the foregoing is to increase the cost to such Buyer, by
an amount which such Buyer in good faith deems to be material, of entering,
continuing or maintaining any Transaction or to reduce any amount due or owing
hereunder in respect thereof, then, in any such case, the Sellers shall promptly
pay the Administrative Agent for the benefit of the applicable Buyer such
additional amount or amounts as calculated by such Buyer in good faith, which
shall be conclusive absent manifest error, as will compensate such Buyer for
such increased cost or reduced amount receivable, however, the Sellers shall not
be required to pay any such amounts accruing more than sixty (60) days prior to
the date of any request for payment. The Administrative Agent shall notify the
Sellers as soon as reasonably possible after the Administrative Agent becomes
aware of an any event for which a claim is made hereunder.

 

  b. Buyer Entitled to Additional Amounts. If any Buyer shall have determined in
good faith that the adoption of or any change in any Requirement of Law
regarding capital adequacy or in the interpretation or application thereof or
compliance by any Buyer or any corporation controlling any Buyer with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on such Buyer’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Buyer or such corporation could have achieved but for such
adoption, change or compliance (taking into consideration such Buyer’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Buyer to be material, then from time to time, the Sellers shall promptly
pay to the Administrative Agent for the benefit of such Buyer such additional
amount or amounts as will compensate such Buyer for such reduction.

 

  c. Certificate as to Additional Amounts. If any Buyer becomes entitled to
claim any additional amounts pursuant to this Section, the Administrative Agent
shall promptly notify the Sellers of the event by reason of which it has become
so entitled. A certificate as to any additional amounts payable pursuant to this
Section submitted by the Administrative Agent to the Sellers shall be conclusive
in the absence of manifest error.

 

12. SECURITY INTEREST

 

  a.

Security Interest. Although the parties intend that all Transactions hereunder
be sales and purchases (other than for accounting and tax purposes) and not
loans, in the event any such Transactions are deemed to be loans, and in any
event, each Seller hereby pledges to the Administrative Agent, for the benefit
of the Administrative Agent and the Buyers, as security for the performance by
the Sellers of their Obligations and each Seller hereby grants, assigns and
pledges to the Administrative Agent, for the benefit of the Buyers, a fully
perfected first priority security interest in the Purchased Assets,

 

31



--------------------------------------------------------------------------------

 

the Records, and all servicing rights related to the Purchased Assets, the
Program Documents (to the extent such Program Documents and the Sellers’ right
thereunder relate to the Purchased Assets), any Property relating to any
Purchased Assets or the related Mortgaged Property, any Take-out Commitments
relating to any Purchased Asset, all insurance policies and insurance proceeds
relating to any Purchased Asset or the related Mortgaged Property, including but
not limited to any payments or proceeds under any related primary insurance or
hazard insurance, any Income relating to any Purchased Asset, the Collection
Account, any Hedge Instruments relating to any Purchased Asset, and any other
contract rights, accounts (including any interest of the Sellers in escrow
accounts) and any other payments, rights to payment (including payments of
interest or finance charges) and general intangibles to the extent that the
foregoing relates to any Purchased Asset and any other assets relating to the
Purchased Assets (including, without limitation, any other accounts) or any
interest in the Purchased Assets and any proceeds and distributions and any
other property, rights, title or interests as are specified on a trust receipt
and Asset Schedule with respect to any of the foregoing, in all instances,
whether now owned or hereafter acquired, now existing or hereafter created
(collectively, the “Repurchase Assets”).

 

  b. Authorization. The Sellers hereby authorize the Administrative Agent to
file such financing statement or statements relating to the Repurchase Assets as
the Administrative Agent, at its option, may deem appropriate in its good faith
discretion. The Sellers shall pay the filing costs for any financing statement
or statements prepared pursuant to this Section 12.

 

  c. Release of Purchased Assets. Upon timely payment in full of the Repurchase
Price and all other Obligations owing with respect to a Purchased Asset and
provided, that no Default or Event of Default has occurred and is continuing and
provided, further, that no Default, Event or Default or Margin Deficit would
result therefrom, the Administrative Agent shall, and shall direct Custodian to,
release such Purchased Asset. Except as set forth in Sections 6(b) and 7 hereof,
the Sellers shall give at least one (1) Business Day prior written notice to the
Administrative Agent if such repurchase shall occur on any date other than the
Repurchase Date set forth in Section 4(b) hereof. The Administrative Agent shall
provide reasonable cooperation in assisting and directing the Custodian to
facilitate the release of the foregoing documents (without expense to the
Administrative Agent).

 

13. USE OF PURCHASED ASSETS

Title to all Purchased Assets and Repurchase Assets shall pass to the
Administrative Agent, for the benefit of the Buyers, and the Administrative
Agent shall have free and unrestricted use of all Purchased Assets. Nothing in
this Repurchase Agreement shall preclude the Administrative Agent from engaging
in repurchase transactions with all or a portion of the Purchased Assets or
otherwise pledging, selling, repledging, transferring, hypothecating, or
rehypothecating all or a portion of the Purchased Assets, including, without
limitation, any pledge or assignment to secure obligations to a Federal Reserve
Bank (without consent of the

 

32



--------------------------------------------------------------------------------

Sellers); provided, however, that no such transaction shall relieve the
Administrative Agent of its obligation to transfer Purchased Assets hereunder or
to pay Income to, or apply Income to the obligations of, the Seller as required
by this Repurchase Agreement. Nothing contained in this Repurchase Agreement
shall obligate the Administrative Agent to segregate any Purchased Assets
delivered to the Administrative Agent by the Sellers.

 

14. SERVICING

 

  a. Servicing of Mortgage Loans. The Sellers, on the Administrative Agent’s
behalf, shall contract with Servicer to, or if a Seller is the Servicer, such
Seller shall service the Mortgage Loans consistent with the degree of skill and
care that such Seller customarily requires with respect to similar Mortgage
Loans owned or managed by it and in accordance with Accepted Servicing
Practices. The Servicer shall (i) comply with all applicable Federal, State and
local laws and regulations, (ii) maintain all state and federal licenses
necessary for it to perform its servicing responsibilities hereunder and
(iii) not impair the rights of the Administrative Agent in any Mortgage Loans or
any payment thereunder. The Administrative Agent may terminate the servicing of
any Mortgage Loan with the then existing servicer in accordance with
Section 14(e) hereof.

 

  b. Escrow. The Sellers shall cause the Servicer to hold or cause to be held
all escrow funds collected by the Sellers with respect to any Purchased Assets
in trust accounts and shall apply the same for the purposes for which such funds
were collected.

 

  c. Servicer Collection Account. Upon the occurrence and continuation of an
Event of Default, the Sellers shall cause the Servicer to deposit all
collections received by the Sellers on account of the Purchased Assets in the
Servicer Collection Account no later than two (2) Business Days following
receipt.

 

  d. Servicer Notice. Upon the Administrative Agent’s request of any third-party
Servicer, the Sellers shall provide promptly to the Administrative Agent (i) a
Servicer Notice addressed to and agreed to by the Servicer of the related
Purchased Assets, advising such Servicer of such matters as the Administrative
Agent may reasonably request, including, without limitation, recognition by the
Servicer of the Administrative Agent’s interest in such Purchased Assets and the
Servicer’s agreement that upon receipt of notice of an Event of Default from the
Administrative Agent, it will follow the instructions of the Administrative
Agent with respect to the Purchased Assets and any related Income with respect
thereto.

 

  e. Termination of Servicer. Upon the occurrence of a Default or Event of
Default hereunder or a material default under any Servicing Agreement, the
Administrative Agent shall have the right at any time upon two (2) Business
Days’ notice to terminate the Servicer’s right to service the Purchased Assets
without payment of any penalty or termination fee. The Sellers shall cooperate
in transferring the servicing of the Purchased Assets to a successor servicer
appointed by the Administrative Agent in its sole discretion.

 

33



--------------------------------------------------------------------------------

  f. Notice to the Administrative Agent. If the Sellers should discover that,
for any reason whatsoever, any entity responsible to the Sellers by contract for
managing or servicing any such Purchased Asset has failed to perform fully the
Sellers’ obligations under the Program Documents or any of the obligations of
such entities with respect to the Purchased Assets, the Sellers shall promptly
notify the Administrative Agent.

 

15. CONDITIONS PRECEDENT

 

  a. To Initial Transaction. The Administrative Agent’s obligation to enter into
the initial Transaction hereunder is subject to the condition precedent that,
(i) the Administrative Agent shall have received on or before the day of such
initial Transaction the following, in form and substance satisfactory to the
Administrative Agent in its sole discretion and duly executed by each party
thereto (as applicable) and (ii) the following shall be true the day of such
initial Transaction:

 

  (i) Program Documents. The Program Documents duly executed and delivered by
the parties thereto and being in full force and effect, free of any
modification, breach or waiver;

 

  (ii) Security Interest. Evidence that all other actions necessary or, in the
opinion of the Administrative Agent, desirable to perfect and protect the
Administrative Agent’s interest in the Purchased Assets and other Repurchase
Assets have been taken, including, without limitation, duly authorized and filed
Uniform Commercial Code financing statements on Form UCC-1;

 

  (iii) Organizational Documents. A certified copy of Sellers’ consents or
corporate resolutions, as applicable, approving the Program Documents and the
Transactions thereunder, and all documents evidencing other necessary corporate
action or governmental approvals as may be required in connection with the
Program Documents;

 

  (iv) Incumbency Certificate. An incumbency certificate of the secretaries of
Sellers certifying the names, true signatures and titles of Sellers’
representatives duly authorized to request Transactions hereunder and to execute
the Program Documents and the other documents to be delivered thereunder;

 

  (v) Opinions of Counsel.

 

  (A) An opinion of Sellers’ counsel as to such matters as the Administrative
Agent may reasonably request and substantially in the form of Exhibit A hereto;

 

34



--------------------------------------------------------------------------------

  (B) An opinion of Sellers’ counsel that in the event of an insolvency of the
Sellers, the Administrative Agent and the Buyers shall have the rights to
exercise their rights under the Program Documents to cause the liquidation,
acceleration and termination of the Transactions including the right of set-off
and the Transactions under the Program Documents constitute a safe-harbored
transaction under the Bankruptcy Code, not subject to the automatic stay, in
form and substance acceptable to the Administrative Agent;

 

  (vi) Underwriting and Origination Guidelines. A copy of the Underwriting and
Origination Guidelines certified by an officer of the Sellers and in form and
substance acceptable to the Administrative Agent.

 

  (vii) Other Documents. Any other documents reasonably requested by the
Administrative Agent; and

 

  b. To All Transactions. The Administrative Agent’s agreement to enter into
each Transaction pursuant to this Repurchase Agreement is subject to the
following conditions precedent:

 

  (i) Transaction Notice and Trust Receipt. The Administrative Agent or its
designee shall have received on or before the applicable Notice Date with
respect to such Purchased Assets (unless otherwise specified in this Repurchase
Agreement) a Transaction Notice, Asset Schedule and Computer Medium delivered
pursuant to Section 3(a) hereof and the related Trust Receipt with the Asset
Schedule attached;

 

  (ii) Delivery of Mortgage Loan File. The Sellers shall have delivered to the
Custodian the Mortgage Loan File with respect to each Purchased Asset, other
than Wet Funded Mortgage Loans and the Custodian shall have issued a Trust
Receipt with respect to each such Purchased Asset to the Administrative Agent;

 

  (iii) Due Diligence Review. Without limiting the generality of Section 32
hereof, the Administrative Agent shall have completed, to its satisfaction, its
due diligence review of the related Mortgage Loans, and Sellers and the
Servicer;

 

  (iv) No Default. No Default or Event of Default shall have occurred and be
continuing;

 

  (v) Change in Law. The Administrative Agent shall not have reasonably
determined that a change in any Requirement of Law or in the interpretation or
administration of any Requirement of Law applicable to the Buyer or the Servicer
has made it unlawful, and no Governmental Authority shall have asserted that it
is unlawful, for any Buyer to enter into Transactions with a Pricing Rate based
on the LIBOR Base Rate.

 

35



--------------------------------------------------------------------------------

  (vi) Representations and Warranties. All representations and warranties in the
Program Documents shall be true, correct and complete in all material respects
on the date of such Transaction;

 

  (vii) Maximum Aggregate Purchase Price. The then aggregate outstanding
Purchase Price for all Purchased Assets subject to all Transactions, when added
to the Purchase Price for the requested Transaction, shall not exceed the
Maximum Aggregate Purchase Price;

 

  (viii) No Material Adverse Change. None of the following events shall have
occurred:

 

  (A) an event or events shall have occurred in the good faith determination of
the Administrative Agent resulting in the effective absence of a “repo market”
or comparable “lending market” for financing debt obligations secured by
securities or an event or events shall have occurred resulting in the
Administrative Agent not being able to finance Purchased Assets through the
“repo market” or “lending market” with traditional counterparties at rates which
would have been reasonable prior to the occurrence of such event or events; or

 

  (B) an event or events shall have occurred resulting in the effective absence
of a “securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in the Administrative Agent not being able
to sell securities backed by mortgage loans at prices which would have been
reasonable prior to such event or events; or

 

  (C) there shall have occurred a material adverse change in the financial
condition of the Administrative Agent which affects (or can reasonably be
expected to affect) materially and adversely the ability of the Administrative
Agent to fund its obligations under this Repurchase Agreement;

 

  (ix) Fees and Expenses. The Sellers shall have paid to the Administrative
Agent any fees owed to the Administrative Agent and all outstanding Expenses;

 

  (x) No Margin Deficit. There shall exist no Margin Deficit at the time
immediately prior to entering into, or as a result of entering into, a new
Transaction; and

 

  (xi) Underwriting and Origination Guidelines. In the event that the Sellers
have made any material amendment or material modification to the Underwriting
and Origination Guidelines, the Sellers shall have promptly delivered to the
Administrative Agent a complete copy of the amended or modified Underwriting and
Origination Guidelines which the Administrative Agent has approved.

 

36



--------------------------------------------------------------------------------

16. REPRESENTATIONS AND WARRANTIES

The Sellers hereby represent and warrant to the Administrative Agent on the date
hereof, and as of each Purchase Date for the purchase of any Purchased Assets by
the Administrative Agent from the Sellers, that:

 

  a. Acting as Principal. The Sellers will engage in such Transactions as
principal (or, if agreed in writing in advance of any Transaction by the other
party hereto, as agent for a disclosed principal).

 

  b. Due Organization and Qualification. AHMC is a corporation duly organized,
validly existing and in good standing under the laws of New York. Each of AHMA,
AHMS and AHMIC is a corporation duly organized, validly existing and in good
standing under the laws of Maryland. The Sellers (i) have all requisite
corporate power, and has all governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as now being or
as proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect; (ii) is qualified to do business and is in good
standing in all other jurisdictions in which the nature of the business
conducted by it makes such qualification necessary, except where failure so to
qualify would not be reasonably likely (either individually or in the aggregate)
to have a Material Adverse Effect; and (iii) has full corporate power and
authority to execute, deliver and perform its obligations under the Program
Documents.

 

  c. Noncontravention. None of the execution and delivery of the Program
Documents by it or the consummation of the Transactions and transactions
thereunder:

 

  (i) conflicts with, breaches or violates any provision of any of its material
agreements or in any material respect any law, rule, regulation, order, writ,
judgment, injunction, decree, determination, or award currently in effect having
applicability to the Sellers or their properties;

 

  (ii) constitutes a material default by the Sellers under any Indebtedness,
loan or repurchase agreement, mortgage, indenture, or other agreement or
instrument to which it is a party or by which it or any of its properties is or
may be bound or affected; or

 

  (iii) results in or requires the creation of any Lien upon any property of or
the assets of the Sellers except the Lien created by the Program Documents.

 

  d.

Legal Proceeding. There are no actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are pending or to any
Seller’s knowledge (after due inquiry), threatened) or other legal or arbitrable

 

37



--------------------------------------------------------------------------------

 

proceedings affecting the Sellers or any of their respective Subsidiaries or
affecting any of the Repurchase Assets or any of the other properties of the
Sellers before any Governmental Authority which (i) questions or challenges the
validity or enforceability of the Program Documents or any action to be taken in
connection with the transactions contemplated hereby, (ii) makes a claim or
claims in an aggregate amount greater than $5,000,000, or (iii) individually or
in the aggregate, if adversely determined, would have a Material Adverse Effect.

 

  e. Valid and Binding Obligations. Each of the Program Documents to which the
Sellers are a party, when executed and delivered by it, will constitute a legal,
valid and binding obligation, enforceable against it, in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and general equitable principles, whether
enforcement is sought in a proceeding in equity or at law.

 

  f. Financial Statements. AHMIC has heretofore furnished to the Administrative
Agent a copy of its Financial Statements for the fiscal year ended December 31,
2005, and the quarterly fiscal periods ended March 31, 2006 and June 31, 2006,
in each case setting in comparative form the figures for the previous year. All
such Financial Statements are complete and correct and fairly present, in all
material respects, the consolidated financial condition and results of
operations of the Sellers and their Subsidiaries as at such dates and for such
fiscal periods, all in accordance with GAAP applied on a consistent basis. Since
December 31, 2005, there has been no material adverse change in the consolidated
business, operations, financial condition or prospects of the Sellers and their
consolidated Subsidiaries taken as a whole from that set forth in said Financial
Statements nor are the Sellers aware of any state of facts which (without notice
or the lapse of time) would or could result in any such material adverse change
or could have a Material Adverse Effect. The Sellers do not have, on the date of
the statements delivered pursuant to this section (the “Statement Date”), any
liabilities, direct or indirect, fixed or contingent, matured or unmatured,
known or unknown, or liabilities for taxes, long-term leases or unusual forward
or long-term commitments not disclosed by, or reserved against in, said balance
sheet and related statements, and at the present time there are no material
unrealized or anticipated losses from any Mortgage Loans, advances or other
commitments of the Sellers except as heretofore disclosed to the Administrative
Agent in writing.

 

  g. Accuracy of Information. Neither this Repurchase Agreement, the Program
Documents nor any written statement made, or any report or other document issued
or delivered or to be issued or delivered by or on behalf of Sellers, pursuant
to this Repurchase Agreement or in connection with the Transactions contemplated
hereby contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein not misleading.

 

38



--------------------------------------------------------------------------------

  h. No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency, or other governmental instrumentality, nor any consent, approval, waiver
or notification of any material creditor, lessor or other non-governmental
person, is required in connection with its execution, delivery and performance
of this Repurchase Agreement or its consummation of any other Program Document,
other than any that have heretofore been obtained, given or made.

 

  i. Compliance with Law. The practices, procedures, or policies employed or
proposed to be employed by the Sellers in the conduct of their businesses do not
violate any Requirement of Law.

 

  j. Solvency: Fraudulent Conveyance. The Sellers are not, and with the passage
of time do not expect to become, insolvent.

 

  k. Purchased Assets.

 

  (i) The Sellers have not assigned, pledged, or otherwise conveyed or
encumbered any Mortgage Loan to any other Person, and immediately prior to the
sale of such Mortgage Loan to the Administrative Agent, the applicable Seller
was the sole owner of such Mortgage Loan and had good and marketable title
thereto, free and clear of all Liens, in each case except for Liens to be
released simultaneously with the sale to the Administrative Agent hereunder.

 

  (ii) The provisions of this Repurchase Agreement are effective to either
constitute a sale of Repurchase Assets to the Administrative Agent for the
benefit of the Buyers or to create in favor of the Administrative Agent for the
benefit of the Buyers a valid security interest in all right, title and interest
of the Sellers in, to and under the Repurchase Assets.

 

  l. Investment Company Act Compliance. No Seller is an “investment company” as
defined under the Investment Company Act nor is it under the control of an
“investment company” as defined under the Investment Company Act.

 

  m. Taxes. The Sellers and their Subsidiaries have timely filed all tax returns
that are required to be filed by them and have timely paid all Taxes due, except
for any such Taxes as are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided in accordance with GAAP. There are no Liens for
Taxes, except for statutory liens for Taxes not yet due and payable. Any taxes,
fees, and other governmental charges payable by the Sellers in connection with
each Transaction and the execution and delivery of the Program Documents have
been paid.

 

  n. No Broker. The Sellers have not dealt with any broker, investment banker,
agent, or other person, except for the Administrative Agent, who may be entitled
to any commission or compensation in connection with the sale of Purchased
Assets pursuant to this Repurchase Agreement.

 

39



--------------------------------------------------------------------------------

  o. Underwriting and Origination Guidelines. The Underwriting and Origination
Guidelines provided to the Administrative Agent are the true and correct
Underwriting and Origination Guidelines of the Sellers.

 

  p. Location of Books and Records. The location where the Sellers keep their
books and records, including all computer tapes and records relating to the
Purchased Assets is its respective chief executive office.

 

  q. Chief Executive Office/Jurisdiction of Organization. As of the date hereof,
AHMA’s chief executive office is, and has been, located at 538 Broadhollow Road,
Melville, NY 11747 and jurisdiction of organization is Maryland. As of the date
hereof, AHMC’s chief executive office is, and has been, located at 538
Broadhollow Road, Melville, NY 11747 and jurisdiction of organization is New
York. As of the date hereof, AHMIC’s chief executive office is, and has been,
located at 538 Broadhollow Road, Melville, NY 11747 and jurisdiction of
organization is Maryland. As of the date hereof, AHMS’s chief executive office
is, and has been, located at 538 Broadhollow Road, Melville, NY 11747 and
jurisdiction of organization is Maryland.

 

  r. Ability to Perform. No Seller believes, nor does it have any reason or
cause to believe, that it cannot perform each and every covenant contained in
the Program Documents to which it is a party on its part to be performed.

 

  s. No Default. No Default or Event of Default has occurred and is continuing.

 

  t. Adverse Selection. No Seller has selected any Purchased Assets in a manner
so as to adversely affect the Administrative Agent’s interests.

 

  u. Agreements. No Seller nor any of its Subsidiaries is a party to any
agreement, instrument, or indenture or subject to any restriction materially and
adversely affecting its business, operations, assets or financial condition,
except, to the extent disclosure is required by GAAP, as disclosed in the
Financial Statements. No Seller nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement, instrument, or indenture which default
could result in a Material Adverse Effect with respect to such Seller.

 

  v. ERISA.

 

  (i) No liability under Section 4062, 4063, 4064 or 4069 of ERISA has been or
is expected by the Sellers to be incurred by the Sellers or any ERISA Affiliate
thereof with respect to any Plan which is a Single-Employer Plan in an amount
that could reasonably be expected to have a Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

  (ii) No Plan of Sellers which is a Single-Employer Plan had an accumulated
funding deficiency, whether or not waived, as of the last day of the most recent
fiscal year of such Plan ended prior to the date hereof. Neither the Sellers nor
any ERISA Affiliate thereof is (A) required to give security to any Plan which
is a Single-Employer Plan pursuant to Section 401(a)(29) of the Code or
Section 307 of ERISA, or (B) subject to a Lien in favor of such a Plan under
Section 412(n) of the Code or Section 302(f) of ERISA.

 

  (iii) Each Plan of the Sellers, each of their Subsidiaries and each of their
ERISA Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code.

 

  (iv) Neither the Sellers nor any of their Subsidiaries has incurred a tax
liability under Chapter 43 of the Code or a penalty under Section 502 of ERISA
which has not been paid in full, except where the incurrence of such tax or
penalty would not result in a Material Adverse Effect.

 

  (v) Neither the Sellers nor any of their Subsidiaries nor any of its ERISA
Affiliates thereof has incurred or reasonably expects to incur any withdrawal
liability under Section 4201 of ERISA as a result of a complete or partial
withdrawal from a Multiemployer Plan in an amount that could reasonably be
expected to have a Material Adverse Effect.

 

  w. Plan Assets. No Seller is an employee benefit plan as defined in Section 3
of Title I of ERISA, or a plan described in Section 4975(e)(1) of the Code, and
the Purchased Assets are not “plan assets” within the meaning of 29 CFR
§2510.3-101 in the Sellers’ hands.

 

  x. Tangible Net Worth. On the initial Purchase Date, the Tangible Net Worth of
AHMIC is not less than $1,000,000,000.

 

  y. Margin Regulations. The use of all funds acquired by the Sellers under this
Repurchase Agreement will not conflict with or contravene any of Regulations T,
U or X promulgated by the Board of Governors of the Federal Reserve System as
the same may from time to time be amended, supplemented or otherwise modified.

 

  z. No Reliance. Each of the Sellers has made its own independent decisions to
enter into the Program Documents and each Transaction and as to whether such
Transaction is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including without limitation, legal counsel and
accountants) as it has deemed necessary. No Seller is relying upon any advice
from the Administrative Agent or any Buyer as to any aspect of the Transactions,
including without limitation, the legal, accounting or tax treatment of such
Transactions.

 

  aa.

No Prohibited Persons. Neither the Sellers nor any of their Affiliates,
officers, directors, partners or members, is an entity or person (or to the
Sellers’ knowledge, owned or controlled by an entity or person): (i) that is
listed in the Annex to, or is

 

41



--------------------------------------------------------------------------------

 

otherwise subject to the provisions of Executive Order 13224 issued on
September 24, 2001 (“EO13224”); (ii) whose name appears on the United States
Treasury Department’s Office of Foreign Assets Control (“OFAC”) most current
list of “Specifically Designated National and Blocked Persons” (which list may
be published from time to time in various mediums including, but not limited to,
the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits,
threatens to commit or supports “terrorism”, as that term is defined in EO13224;
or (iv) who is otherwise affiliated with any entity or person listed above (any
and all parties or persons described in clauses (i) through (iv) above are
herein referred to as a “Prohibited Person”).

The representations and warranties set forth in this Repurchase Agreement shall
survive transfer of the Purchased Assets to the Administrative Agent and shall
continue for so long as the Purchased Assets are subject to this Repurchase
Agreement.

 

17. COVENANTS OF SELLERS

On the date of this Repurchase Agreement and as of each day that this Repurchase
Agreement is in effect each of the Sellers hereby, covenants with the
Administrative Agent as follows:

 

  a. Disposition of Assets; Liens. The Sellers shall not create, incur, assume
or suffer to exist any mortgage, pledge, Lien, charge or other encumbrance of
any nature whatsoever on any of the Repurchase Assets, whether real, personal or
mixed, now or hereafter owned, other than the Liens created in connection with
the transactions contemplated by this Repurchase Agreement; nor shall the
Sellers cause any of the Purchased Assets to be sold, pledged, assigned or
transferred other than such sales, pledges, assignments or transfers pursuant to
the terms of this Repurchase Agreement.

 

  b. No Adverse Selection. No Seller shall select Eligible Assets to be sold to
the Administrative Agent as Purchased Assets using any type of adverse selection
or other selection criteria which would adversely affect the Administrative
Agent or the Buyers.

 

  c. Preservation of Existence; Compliance with Law. Each of the Sellers shall:

 

  (i) Preserve and maintain its legal existence and all of its material rights,
privileges, licenses, franchises, permits or other approvals necessary for the
Sellers to conduct their business and to perform their obligations under the
Program Documents;

 

  (ii) Comply with all Requirements of Law and maintain and conduct their
business strictly in accordance with applicable law;

 

  (iii) Keep adequate records and books of account, in which complete entries
will be made in accordance with GAAP consistently applied; and

 

42



--------------------------------------------------------------------------------

  (iv) Permit representatives of the Administrative Agent or any Buyer to
perform due diligence in accordance with Section 32 hereof.

 

  d. Maintenance of Papers, Records and Files. The Sellers shall require, and
the Sellers shall build, maintain and have available, a complete file in
accordance with applicable lending industry custom and practice for each
Purchased Asset. The Sellers will maintain or cause to be maintained all such
Records not in the possession of Custodian in good and complete condition in
accordance with applicable industry practices and preserve them against loss.

 

  (i) The Sellers shall collect and maintain or cause to be collected and
maintained all Records relating to the Purchased Assets in accordance with
industry custom and practice, including those maintained pursuant to the
preceding subsection, and all such Records shall be in the possession of the
Custodian, the Servicer or the Sellers unless the Administrative Agent otherwise
approves. The Sellers will not allow any such papers, records or files that are
an original or an only copy to leave Custodian’s possession, except for
individual items removed in connection with servicing a specific Mortgage Loan,
in which event the Sellers will obtain or cause to be obtained a receipt from an
authorized officer of the Sellers for any such paper, record or file.

 

  (ii) For so long as the Administrative Agent has an interest in or lien on any
Purchased Asset, the Sellers will hold or cause to be held all related Records
in trust, as the custodian and bailee, for the Administrative Agent. The Sellers
shall notify, or cause to be notified, every other party holding any such
Records of the interests and liens granted hereby.

 

  (iii) Subject to Section 32 hereof, upon one (1) Business Day’s notice from
the Administrative Agent, the Sellers shall (A) make any and all such Records
available to Custodian or the Administrative Agent to examine any such Records,
either by its own officers or employees, or by agents or contractors, or both,
and make copies of all or any portion thereof, (B) permit the Administrative
Agent or its authorized agents to discuss the affairs, finances and accounts of
the Sellers with their respective chief operating officer and chief financial
officer and to discuss the affairs, finances and accounts of the Sellers with
their independent certified public accountants and (C) provide a Computer
Medium.

 

  e. Financial Statements: Accountants’ Reports: Other Information. The Sellers
shall maintain a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent:

 

  (i) Financial Statements.

 

  (A) Within ninety (90) days after the close of AHMIC’s fiscal year, the
Financial Statements as of the end of such fiscal year and for such fiscal year;

 

43



--------------------------------------------------------------------------------

  (B) Within forty-five (45) days after the close of AHMIC’s first three fiscal
quarters in each fiscal year, the Financial Statements as of the end of each
fiscal quarter and for the portion of the fiscal year through the end of such
fiscal quarter;

 

  (C) Simultaneously with the furnishing of each of the Financial Statements to
be delivered pursuant to subsection (A)-(B) above, a certificate in the form of
Exhibit D hereto certified by the chief financial officer of the Sellers;

 

  (D) Promptly, electronic notice of the posting of SEC filings, including
without limitation 10-Ks, 10-Qs, 8-Ks and registration statements; and

 

  (E) Promptly, from time to time, such other information regarding the business
affairs, operations and financial condition of the Sellers as the Administrative
Agent may reasonably request.

 

  (ii) No less than three (3) Business Days before each Payment Date, monthly
reports in form and scope reasonably satisfactory to the Administrative Agent,
setting forth data regarding the performance of the Purchased Assets for the
immediately preceding month, and such other information as the Administrative
Agent may reasonably request, including, without limitation, any other
information regarding the Purchased Assets reasonably requested by the
Administrative Agent, the performance of any Purchased Assets serviced by or on
behalf of Servicer and any other financial information regarding the Sellers
reasonably requested by the Administrative Agent.

 

  (iii) On or before the second Business Day prior to each Payment Date, or any
other time as the Administrative Agent may reasonably request upon reasonable
prior notice, a Computer Medium containing such information with respect to the
Purchased Assets as the Administrative Agent may reasonably request.

 

  (iv) Quarterly, a schedule setting forth the Guarantees of the Sellers.

 

  f. Notice of Material Events. The Sellers shall give notice to the
Administrative Agent immediately after a Responsible Officer of the Sellers has
any knowledge of:

 

  (i) any Default or Event of Default;

 

44



--------------------------------------------------------------------------------

  (ii) any (a) material default or event of default under any Indebtedness of
the Sellers or (b) litigation, investigation, regulatory action or proceeding
that is pending or threatened by or against the Sellers in any federal or state
court or before any Governmental Authority which, if not cured or if adversely
determined, would reasonably be expected to have a Material Adverse Effect or
constitute a Default or Event of Default, and (c) any Material Adverse Effect
with respect to the Sellers;

 

  (iii) any litigation, investigation, regulatory action or proceeding that is
pending or threatened against (A) the Sellers in which the amount involved
exceeds $5,000,000 and is not covered by insurance, or which would reasonably be
expected to have a Material Adverse Effect and (B) any litigation or proceeding
that is pending or threatened in connection with any of the Repurchase Assets,
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect;

 

  (iv) and, as soon as reasonably possible, notice of any of the following
events:

 

  (A) any material change in the insurance coverage required of the Sellers or
any other Person pursuant to any Program Document, with copy of evidence of same
attached;

 

  (B) any material change in accounting policies or financial reporting
practices or any change of auditor of the Sellers;

 

  (C) any material change to the credit policies and practices of the Sellers;

 

  (D) promptly upon receipt of notice or knowledge of any Lien or security
interest (other than security interests created hereby or under any other
Program Document) on, or claim asserted against, any of the Repurchase Assets;
and

 

  (E) any event, circumstance or condition that has resulted, or has a
reasonable likelihood of resulting, in a Material Adverse Effect.

 

  g. Reserved.

 

  h. Taxes. The Sellers shall timely file all tax returns that are required to
be filed by it and shall timely pay all Taxes due, except for any such Taxes as
are being appropriately contested in good faith by appropriate proceedings
diligently conducted with respect to which adequate reserves have been provided
in accordance with GAAP.

 

  i. Nature of Business. No Seller shall make any material change in the nature
of its business as carried on at the date hereof and other businesses reasonably
related to or arising in connection with such Seller’s existing businesses.

 

45



--------------------------------------------------------------------------------

  j. No Predatory Lending. The Sellers will comply with any and all requirements
of any federal, state or local predatory and abusive lending laws applicable to
the origination and servicing of mortgage loans, and each Seller has and shall
maintain in its possession, available for the inspection of the Administrative
Agent or its designees, and shall deliver to the Administrative Agent or its
designees, within a commercially reasonable time period following a request
therefore, evidence of compliance with such requirements. The Sellers shall not
engage in any conduct or activity that could subject a material portion of its
assets to forfeiture or seizure.

 

  k. Insurance. The Sellers shall continue to maintain Fidelity Insurance in an
aggregate amount at least equal to $10,000,000. The Sellers shall maintain
Fidelity Insurance in respect of its officers, employees and agents, with
respect to any claims made in connection with all or any portion of the
Repurchase Assets. The Sellers shall notify the Administrative Agent of any
material change in the terms of any such Fidelity Insurance.

 

  l. Change of Fiscal Year. The Sellers will not at any time, directly or
indirectly, except upon ninety (90) days’ prior written notice to the
Administrative Agent, change the date on which the Sellers’ fiscal year begins
from the Sellers’ current fiscal year beginning date.

 

  m. Servicer Approval. The Sellers shall not cause the Mortgage Loans to be
serviced by any servicer other than a servicer expressly approved in writing by
the Administrative Agent, which approval shall be deemed granted by the
Administrative Agent with respect to the Sellers with the execution of this
Repurchase Agreement.

 

  n. Underwriting and Origination Guidelines. The Sellers shall deliver to the
Administrative Agent no less frequently than quarterly a complete copy of the
amended or modified Underwriting and Origination Guidelines certified by
Responsible Officer of the Sellers.

 

  o. Financial Condition Covenants.

 

  (i) Maintenance of Tangible Net Worth. AHMIC shall maintain a Tangible Net
Worth of not less than the sum of (i) $1,000,000,000 plus (ii) 75% of the net
cash proceeds of any capital stock (including preferred stock) issued after the
date hereof.

 

  (ii) Maintenance of Ratio of Aggregate Collateral Value to Indebtedness. AHMIC
shall maintain a ratio of Aggregate Collateral Value to the total of AHMIC’s
combined Indebtedness of at least 1:1.

 

  (iii) Maintenance of Liquidity. The Sellers shall ensure that, at all times,
they maintain Liquidity in an amount not less than $50,000,000.

 

46



--------------------------------------------------------------------------------

  (iv) Maintenance of Profitability. The Sellers shall not permit, for any Test
Period, Net Income for such Test Period, before income taxes for such Test
Period and distributions made during such Test Period, to be less than $1.00.

 

  (v) Guarantees. The Sellers shall not create, incur, assume or suffer to exist
any Guarantees, except to the extent the Guarantee or the liability associated
with such Guarantee is reflected in the Sellers’ Financial Statements.

 

  p. Distributions. Upon the occurrence of a Default or Event of Default
pursuant to Sections 18(a)(i) or 18(a)(iii) (but only with respect to
Section 17(o) hereof) or 18(a)(vii) or 18(a)(xv), which is continuing, the
Sellers shall not make any payment on account of, or set apart assets for, a
sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of any equity interest of the Sellers, whether
now or hereafter outstanding, or make any other distribution or dividend in
respect of any of the foregoing or to any shareholder or equity owner of the
Sellers, either directly or indirectly, whether in cash or property or in
obligations of the Sellers or any of the Sellers’ consolidated Subsidiaries.
Upon the occurrence of a Default or Event of Default pursuant to any Section
other than the Sections referred to in the preceding sentence, the Sellers shall
only make such distributions or dividends in cash or property (and allocable to
the income of the Sellers) that are reasonably necessary for AHMIC to maintain
its status as a REIT under the Code and not to be subject to corporate level tax
based on income or to excise tax under Section 4981 of the Code.

 

  q. Transactions with Affiliates. The Sellers shall not enter into any
transaction, including, without limitation, the purchase, sale, lease or
exchange of property or assets or the rendering or accepting of any service with
any Affiliate, unless such transaction is (a) not otherwise prohibited in this
Repurchase Agreement, (b) in the ordinary course of the Sellers’ business and
(c) upon fair and reasonable terms no less favorable to the Sellers, as the case
may be, than it would obtain in a comparable arm’s length transaction with a
Person which is not an Affiliate.

 

  r. Further Assurances. The Sellers shall execute and deliver to the
Administrative Agent all further documents, financing statements, agreements and
instruments, and take all further action that may be required under applicable
law, or that the Administrative Agent may reasonably request, in order to
effectuate the transactions contemplated by this Repurchase Agreement and the
Program Documents or, without limiting any of the foregoing, to grant, preserve,
protect and perfect the validity and first-priority of the security interests
created or intended to be created hereby. The Sellers shall do all things
necessary to preserve the Repurchase Assets so that they remain subject to a
first priority perfected security interest hereunder. Without limiting the
foregoing, the Sellers will comply with all rules, regulations, and other laws
of any Governmental Authority and cause the Repurchase Assets to comply with all
applicable rules, regulations and other laws. The Sellers will not allow any
default for which the Sellers are responsible to occur under any Repurchase
Assets or any Program Document and the Sellers shall fully perform or cause to
be performed when due all of its obligations under any Repurchase Assets or the
Program Documents.

 

47



--------------------------------------------------------------------------------

  s. Information. All information, reports, exhibits, schedules, Financial
Statements or certificates of the Sellers or any of their Affiliates thereof or
any of their officers furnished to Administrative Agent hereunder and during the
Administrative Agent’s diligence of the Sellers are and will be true and
complete in all material respects and shall not omit to disclose any material
facts necessary to make the statements therein or therein, in light of the
circumstances in which they are made, not misleading. All required Financial
Statements, information and reports delivered by the Sellers to the
Administrative Agent pursuant to this Repurchase Agreement shall be prepared in
accordance with GAAP, or, if applicable, with respect to SEC filings, the
appropriate SEC accounting regulations.

 

  t. ERISA Events.

 

  (i) Promptly upon becoming aware of the occurrence of any Event of ERISA
Termination which together with all other Events of ERISA Termination occurring
within the prior 12 months involve a payment of money by or a potential
aggregate liability of the Sellers or any ERISA Affiliate thereof or any
combination of such entities in excess of $5,000,000 the Sellers shall give the
Administrative Agent a written notice specifying the nature thereof, what action
the Sellers or any ERISA Affiliate thereof has taken and, when known, any action
taken or threatened by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto;

 

  (ii) Promptly upon receipt thereof, the Sellers shall furnish to the
Administrative Agent copies of (i) all notices received by the Sellers or any
ERISA Affiliate thereof of the PBGC’s intent to terminate any Plan or to have a
trustee appointed to administer any Plan; (ii) all notices received by the
Sellers or any ERISA Affiliate thereof from the sponsor of a Multiemployer Plan
pursuant to Section 4202 of ERISA involving withdrawal liability in excess of
$5,000,000; and (iii) all funding waiver requests filed by the Sellers or any
ERISA Affiliate thereof with the Internal Revenue Service with respect to any
Plan, the accrued benefits of which exceed the present value of the plan assets
as of the date the waiver request is filed, and all communications received by
the Sellers or any ERISA Affiliate thereof from the Internal Revenue Service
with respect to any such funding waiver request.

 

  u. ERISA Matters.

 

  (i)

The Sellers shall not permit any event or condition which is described in the
definition of “Event of ERISA Termination” to occur or exist with respect to any
Plan or Multiemployer Plan if such event or condition, together with

 

48



--------------------------------------------------------------------------------

 

all other events or conditions described in the definition of Event of ERISA
Termination occurring within the prior 12 months, involves the payment of money
by or an incurrence of liability of the Sellers or any ERISA Affiliate thereof,
or any combination of such entities in an amount in excess of $5,000,000.

 

  (ii) The Sellers shall not be an employee benefit plan as defined in Section 3
of Title I of ERISA, or a plan described in Section 4975(e)(1) of the Code and
the Sellers shall not use “plan assets” within the meaning of 29 CFR §2510.3-101
to engage in this Repurchase Agreement or the Transactions hereunder.

 

  v. HELOC Provisions. With respect to each HELOC, if the related Credit Limit
is increased, the increase will be effected by the applicable Servicer through
modification of the Mortgage Loan with the Mortgagor. The applicable Seller
shall deliver to the Buyer an updated Asset Schedule reflecting the modification
to the Mortgage Loan and shall deliver any modified Mortgage Loan Files to the
Custodian. Notwithstanding anything to the contrary herein, in no event shall
Buyer have any obligation to fund any Draws with respect to any HELOC, which
obligations shall be retained by the applicable Seller.

 

  w. BPOs and AVMs. Each Seller shall provide Administrative Agent a BPO of each
Reperforming Mortgage Loan and Non-performing Mortgage Loan no more than 120
days after such Seller’s repurchase of the Repurchased Mortgage Loan from a
third party and an updated BPO or AVM within 180 days after receipt of the
previous BPO or AVM, as applicable.

 

18. EVENTS OF DEFAULT

 

  a. If any of the following events (each an “Event of Default”) occur, the
Sellers and the Administrative Agent shall have the rights set forth in
Section 19 hereof, as applicable:

 

  (i) Payment Default. The Sellers shall default in (A) the payment of any Price
Differential or Repurchase Price on the date such Price Differential is due or a
Repurchase Date, (B) the curing of any Margin Deficit when due pursuant to
Section 6 hereof or (C) the payment of any other amount within three
(3) Business Days after such amount referred to in this clause (C) is due; or

 

  (ii)

Representation and Warranty Breach. Any representation, warranty or
certification made or deemed made herein or in any other Program Document by the
Sellers or any certificate furnished to the Administrative Agent pursuant to the
provisions hereof or thereof or any information with respect to the Mortgage
Loans furnished in writing by on behalf of the Sellers shall prove to have been
untrue or misleading in any material respect as of the time made or furnished
(other than the representations and warranties set forth in Schedule 1, which
shall be considered solely for the purpose of

 

49



--------------------------------------------------------------------------------

 

determining the Market Value; unless (A) the Sellers shall have made any such
representations and warranties with actual knowledge that they were materially
false or misleading at the time made; or (B) any such representations and
warranties have been determined in good faith by the Administrative Agent in its
sole discretion to be materially false or misleading on a regular basis); or

 

  (iii) Immediate Covenant Default. The failure of the Sellers to perform,
comply with or observe any term, covenant or agreement applicable to the Sellers
contained in any of Sections 17(a), (c)(i), (i), (j), (k), (o), (p), (q), (s),
or (u); or

 

  (iv) Additional Covenant Defaults. The Sellers shall fail to observe or
perform any other covenant or agreement contained in this Repurchase Agreement
(and not identified in clause (iii) of Section 18(a)) or any other Program
Document, and if such default shall be capable of being remedied, and such
failure to observe or perform shall continue unremedied for a period of three
(3) Business Days; or

 

  (v) Judgments. A judgment or judgments for the payment of money in excess of
$5,000,000 in the aggregate shall be rendered against any of the Sellers or any
of their Affiliates by one or more courts, administrative tribunals or other
bodies having jurisdiction and the same shall not be satisfied, discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within 30 days from the date of entry
thereof, and the Sellers or any such Affiliate shall not, within said period of
30 days, or such longer period during which execution of the same shall have
been stayed or bonded, appeal therefrom and cause the execution thereof to be
stayed during such appeal; or

 

  (vi) Cross-Default. Any “event of default” or any other default which permits
a demand for, or requires, the early repayment of obligations due by any Seller
or their Affiliates under any agreement (after the expiration of any applicable
grace period under such agreement) relating to any Indebtedness or any Hedge
Instrument of the Sellers or any Affiliate, as applicable in an amount
individually or in the aggregate greater than $5,000,000; or

 

  (vii) Insolvency Event. An Insolvency Event shall have occurred with respect
to any Seller; or

 

  (viii) Enforceability. For any reason, this Repurchase Agreement at any time
shall not be in full force and effect in all material respects or shall not be
enforceable in all material respects in accordance with its terms, or any Lien
granted pursuant thereto shall fail to be perfected and of first priority, or
any Person (other than the Administrative Agent) shall contest the validity,
enforceability, perfection or priority of any Lien granted pursuant thereto, or
any party thereto (other than the Administrative Agent) shall seek to disaffirm,
terminate, limit or reduce its obligations hereunder; or

 

50



--------------------------------------------------------------------------------

  (ix) Reserved; or

 

  (x) Underwriting and Origination Guidelines. The Administrative Agent
determines that a material portion of the Purchased Assets were not, for any
reason, originated in accordance with the Underwriting and Origination
Guidelines in existence at the time such Mortgage Loans were originated; or

 

  (xi) Material Adverse Effect. A Material Adverse Effect shall occur as
determined by the Administrative Agent in its sole good faith discretion; or

 

  (xii) ERISA. (A) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(B) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of the Sellers or any ERISA
Affiliate, (C) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Administrative Agent, likely to result in the termination of such Plan for
purposes of Title IV of ERISA, (D) any Plan shall terminate for purposes of
Title IV of ERISA, (E) the Sellers or any ERISA Affiliate shall, or in the
reasonable opinion of the Administrative Agent is likely to, incur any liability
in connection with a withdrawal from, or the insolvency or reorganization of, a
Multiemployer Plan or (F) any other event or condition shall occur or exist with
respect to a Plan; and in each case in clauses (A) through (F) above, such event
or condition, together with all other such events or conditions, if any, could
reasonably be expected to exceed $5,000,000 or to have a Material Adverse
Effect; or

 

  (xiii) Change of Control. A Change of Control of any Seller shall have
occurred; or

 

  (xiv) Going Concern. The Sellers’ audited annual Financial Statements or the
notes thereto or other opinions or conclusions stated therein delivered pursuant
to Section 17(e)(i)(A) hereof shall be qualified or limited by reference to the
status of the Sellers as a “going concern” or a reference of similar import; or

 

51



--------------------------------------------------------------------------------

  (xv) Qualification as REIT. The failure of AHMIC (i) to continue to be
qualified as a REIT as defined in Section 856 of the Code or (ii) to continue to
be entitled to a dividend paid deduction under Section 857 of the Code with
respect to dividends paid by it with respect to each taxable year for which it
claims a deduction on its Form 1120- REIT filed with the United States Internal
Revenue Service for such year, or the entering into by AHMIC of “prohibited
transactions” as defined in Sections 857(b)(6)(B)(iii) of the Code (taking into
account Sections 857(b)(6)(C), 857(b)(6)(D) and 857(b)(6)(E) of the Code) or
(iii) to satisfy any of the income or asset tests required to be satisfied by a
REIT.

 

  b. Termination Event.

 

  (i) If the following event (a “Termination Event”) occurs, the Administrative
Agent shall have the rights set forth in Section 18(b)(ii) below:

 

  (A) the senior debt obligations of Administrative Agent or the Buyers shall be
rated below the four highest generic grades (without regard to any pluses and
minuses reflecting gradations within such generic grades) by any nationally
recognized statistical rating organization;

 

  (ii) Upon the occurrence of a Termination Event, the Administrative Agent
shall have the right, in its sole discretion, to immediately terminate the
Administrative Agent’s agreement to enter into any additional Transactions. The
Sellers shall repurchase any Purchased Assets subject to a Transaction hereunder
within 5 Business Days following receipt of a request therefore from
Administrative Agent following the occurrence of a Termination Event.

 

19. REMEDIES

 

  a. If an Event of Default occurs and is continuing, the following rights and
remedies are available to the Administrative Agent; provided, that an Event of
Default shall be deemed to be continuing unless expressly waived by the
Administrative Agent in writing:

 

  (i) At the sole option of the Administrative Agent, exercised by written
notice to the Sellers (which option shall be deemed to have been exercised, even
if no notice is given, immediately upon the occurrence of an Insolvency Event
with respect to the Sellers) (a “Post Default Termination Event”), the
Repurchase Date for each Transaction hereunder, if it has not already occurred,
shall be deemed immediately to occur.

 

  (ii)

If the Administrative Agent exercises or is deemed to have exercised a Post
Default Termination Event, the Sellers’ obligations in such Transactions to
repurchase all Purchased Assets, at the Repurchase Price therefore on the
Repurchase Date determined in accordance with subsection (a)(i) of this Section,
(1) shall thereupon become immediately due and

 

52



--------------------------------------------------------------------------------

 

payable; and (2) all Income paid after such exercise or deemed exercise shall be
retained by the Administrative Agent and applied to the aggregate unpaid
Repurchase Price and any other amounts owed by the Sellers hereunder.

 

  (iii) Upon the occurrence of one or more Events of Default, the Administrative
Agent shall have the right to obtain physical possession of all files of the
Sellers relating to the Purchased Assets and the Repurchase Assets and all
documents relating to such assets which are then or may thereafter come in to
the possession of the Sellers or any third party acting for the Sellers and the
Sellers shall deliver to the Administrative Agent such assignments as the
Administrative Agent shall request. The Administrative Agent shall be entitled
to specific performance of all agreements of the Sellers contained in the
Program Documents.

 

  (iv) Upon the occurrence of one or more Events of Default, the Administrative
Agent may direct all Persons servicing the Purchased Assets to take such action
with respect to the Purchased Assets as the Administrative Agent determines
appropriate.

 

  (v) At any time on the Business Day following notice to the Sellers (which
notice may be the notice given under subsection (a)(i) of this Section), in the
event the Sellers have not repurchased all Purchased Assets, the Administrative
Agent may immediately sell, without demand or further notice of any kind, at a
public or private sale and at such price or prices as the Administrative Agent
may deem satisfactory in its good faith discretion any or all Purchased Assets
and the Repurchase Assets subject to such Transaction hereunder and apply the
proceeds thereof to the aggregate outstanding Repurchase Prices and any other
amounts owing by the Sellers hereunder provided, for the avoidance of doubt,
nothing set forth herein shall prohibit the Administrative Agent from selling
any or all of the Purchased Assets and Repurchase Assets to any Buyer or any
Affiliate thereof. The Sellers shall remain liable to the Administrative Agent
for any amounts that remain owing to the Administrative Agent following a sale
under the preceding sentence. The proceeds of any disposition of Purchased
Assets and the Repurchase Assets shall be applied as determined by the
Administrative Agent in its sole discretion.

 

  (vi) The Sellers shall be liable to the Administrative Agent and each Buyer
for (i) the payment of all Expenses, (ii) damages in an amount equal to the cost
(including all fees, expenses and commissions) of entering into replacement
transactions and entering into or terminating hedge transactions in connection
with or as a result of an Event of Default, and (iii) any other loss, damage,
cost or expense directly arising or resulting from the occurrence of an Event of
Default in respect of a Transaction.

 

53



--------------------------------------------------------------------------------

  b. Upon the occurrence of one or more Events of Default, the Sellers shall
cause all proceeds of the Repurchase Assets received by it with respect to the
Purchased Assets consisting of cash, checks, and other near-cash items to be
held in trust for the Administrative Agent, segregated from all other funds of
Sellers immediately delivered to the Administrative Agent or its designee in the
exact form received by the Sellers (duly endorsed by the Sellers if required).

 

  c. Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall without regard to the adequacy of the security for
the Obligations, be entitled to the appointment of a receiver by any court
having jurisdiction, without notice, to take possession of and protect, collect,
manage, liquidate, and sell the Purchased Assets and any other Repurchase Assets
or any portion thereof, collect the payments due with respect to the Purchased
Assets and any other Repurchase Assets or any portion thereof, and do anything
that the Administrative Agent is authorized hereunder to do. The Sellers shall
pay all costs, expenses and other amounts incurred by the Administrative Agent
in connection with the appointment and activities of such receiver.

 

  d. The Administrative Agent may enforce its rights and remedies hereunder
without prior judicial process or hearing, and the Sellers hereby expressly
waive, to the extent permitted by law, any right the Sellers might otherwise
have to require the Administrative Agent to enforce its rights by judicial
process. The Sellers also waives, to the extent permitted by law, any defense
the Sellers might otherwise have to the Obligations, arising from use of
nonjudicial process, enforcement and sale of all or any portion of the Purchased
Assets and any other Repurchase Assets or from any other election of remedies.
The Sellers recognize that nonjudicial remedies are consistent with the usages
of the trade, are responsive to commercial necessity and are the result of a
bargain at arm’s length.

 

20. DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE

No failure on the part of the Administrative Agent to exercise, and no delay in
exercising, and no course of dealing with respect thereto, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by the Administrative Agent of any right, power, privilege or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power, privilege or remedy. All rights and remedies of the
Administrative Agent provided for herein are cumulative and not exclusive of any
remedies provided by law and in addition to any and all other rights and
remedies provided by law, the Program Documents and the other instruments and
agreements contemplated hereby and thereby, and are not conditional or
contingent on any attempt by the Administrative Agent to exercise any of its
rights under any other related document. Such rights and remedies may be
exercised by the Administrative Agent without presentment, demand, protest or
further notice of any kind other than as expressly set forth herein, all of
which are expressly waived by the Sellers. The Administrative Agent may exercise
at any time after the occurrence of an Event of Default one or more remedies, as
it so desires, and may thereafter at any time and from time to time exercise any
other remedy or remedies. Each representation and warranty made or deemed to be
made by entering into a Transaction, herein or pursuant hereto shall survive the
making of such representation and warranty. The Administrative Agent shall

 

54



--------------------------------------------------------------------------------

not be deemed to have waived any Default or Event of Default that may arise
because any such representation or warranty shall have proved to be false or
misleading, notwithstanding that the Administrative Agent may have had notice or
knowledge or reason to believe that such representation or warranty was false or
misleading at the time the Transaction was made.

 

21. NOTICES AND OTHER COMMUNICATIONS

 

  a. Notices. Except as provided herein, any notice required or permitted by
this Repurchase Agreement shall be in writing and shall be effective and deemed
delivered only when received by the party to which it is sent and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:

if to Sellers:

American Home Mortgage Corp.

538 Broadhollow Road

Melville, NY 11747

Attn: Craig S. Pino

Telephone: (516) 396-7700

American Home Mortgage Acceptance, Inc.

538 Broadhollow Road

Melville, NY 11747

Attn: Craig S. Pino

Telephone: (516) 396-7700

American Home Mortgage Investment Corp.

538 Broadhollow Road

Melville, New York 11747

Attn: Craig Pino

Telephone: (516) 495-7026

American Home Mortgage Servicing, Inc.

538 Broadhollow Road Melville, NY 11747

Attn: Craig S. Pino

Telephone: (516) 396-7700

with a copy to:

538 Broadhollow Road Melville, NY 11747

Attn: Alan B. Horn, General Counsel

Telephone: (516) 396-7700

 

55



--------------------------------------------------------------------------------

if to the Administrative Agent:

Barclays Bank PLC

c/o Barclays Capital Services LLC

200 Cedar Knolls Road

Whippany, NJ 07981

Facsimile: (973) 576-3059

Attn: Glenn Pearson

    Hansel Nieves

Email: glenn.pearson@barcap.com

    hansel.nieves@barcap.com

with a copy to:

Barclays Capital Inc.

200 Park Avenue

New York, NY 10166

Facsimile: (212) 412-6846

Attn: Michael Dryden

    David Lister

    Alison Cohen

    Julie Park

Email: michael.dryden@barcap.com

    david.lister@barcap.com

    alison.cohen@barcap.com

    julie.park@barcap.com

and

Barclays Bank PLC

c/o Asset Securitization Group

200 Park Avenue

New York, NY 10166

Facsimile: (212) 412-6846

Attn: Mary Logan

    Jeff Goldberg

Email: mary.logan@barcap.com

    jeff.goldberg@barcap.com

 

  b. Delivery. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received.
Notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications to the
extent provided in clause (c) below, shall be effective as provided in said
clause (c) below.

 

56



--------------------------------------------------------------------------------

  c. Electronic Communications. Notices and other communications to the
Administrative Agent hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that, approval of such
procedures may be limited to particular notices or communication. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the return e-mail or
other written acknowledgement), provided that, if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient and (ii) notices or other
communication posted to an internet or intranet website shall be deemed received
upon the deemed receipt by the intended recipient at its email address as
described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefore.

 

  d. Change of Address. Any party may change its address, telecopier number or
e-mail for notices and other communication hereunder by notice to the other
parties.

 

22. INDEMNITY; COSTS AND EXPENSES

 

  a.

The Sellers agree to hold the Administrative Agent, the Buyers and their
respective Affiliates and their officers, directors, employees, agents and
advisors (each an “Indemnified Party”) harmless from and indemnify any
Indemnified Party against all liabilities, losses, damages, judgments, costs and
expenses of any kind which may be imposed on, incurred by or asserted against
such Indemnified Party (collectively, “Costs”), relating to or arising out of
this Repurchase Agreement, any other Program Document or any transaction
contemplated hereby or thereby, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Repurchase Agreement, any
other Program Document or any transaction contemplated hereby or thereby, that,
in each case, results from anything other than the Indemnified Party’s gross
negligence or willful misconduct as determined by a non-appealable judgment of a
court of final jurisdiction. Without limiting the generality of the foregoing,
the Sellers agree to hold any Indemnified Party harmless from and indemnify such
Indemnified Party against all Costs with respect to all Mortgage Loans relating
to or arising out of any taxes incurred or assessed in connection with the
ownership of the Mortgage Loans, that, in each case, results from anything other
than the Indemnified Party’s gross negligence or willful misconduct as
determined by a non-appealable judgment of a court of final jurisdiction. In any
suit, proceeding or action brought by an Indemnified Party in connection with
any Mortgage Loan for any sum owing thereunder, or to enforce any provisions of
any Mortgage Loan, the Sellers will save, indemnify and hold

 

57



--------------------------------------------------------------------------------

 

such Indemnified Party harmless from and against all expense, loss or damage
suffered by reason of any defense, set off, counterclaim, recoupment or
reduction or liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by the Sellers of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to or in
favor of such account debtor or obligor or its successors from the Sellers.

 

  b. The Sellers agree to pay (i) all reasonable out-of-pocket costs and
expenses of the Administrative Agent and the Buyers in connection with the
preparation, execution, delivery, modification, administration, amendment and
waiver of the Program Documents, whether or not the transactions contemplated
hereby or thereby shall be consummated (including, without limitation, (A) all
collateral review and cost of title, lien, judgment and other record searches,
including UCC searches, and other expenses associated with the perfection of the
security interest in the Repurchased Assets, including the costs of preparing
and recording any UCC financing statements or other filings, (B) any due
diligence reviews conducted by the Administrative Agent, the Buyer or on their
behalf or by refinancing or restructuring in the nature of a “workout” with
respect to the transactions contemplated hereby and thereby, (C) subject to the
limitations set forth in Section 32 hereof, the due diligence, inspection,
testing and review costs and expenses incurred by the Administrative Agent and
the Buyers with respect to Mortgage Loans submitted by the Sellers for purchase
under this Repurchase Agreement, including, but not limited to, those out of
pocket costs and expenses incurred by the Administrative Agent and the Buyers
pursuant to Section 32 hereof, and (D) the fees, expenses and disbursements of
counsel for the Administrative Agent and the Buyers with respect to advising the
Administrative Agent and the Buyers as to their rights and responsibilities, or
the perfection, protection or preservation of rights or interests, under the
Program Documents, with respect to negotiations with the Sellers or with other
creditors of the Sellers or any of its Subsidiaries arising out of any Default
or Event of Default or any events or circumstances that may rise to a Default or
an Event of Default and with respect to presenting claims in or otherwise
participating in or monitoring any bankruptcy, insolvency or other similar
proceeding involving creditors’ rights generally and any proceeding ancillary
thereto); and (ii) all reasonable costs and expenses of the Administrative Agent
and the Buyers in connection with the enforcement of the Program Documents
(including any waivers), whether in any action, suit or litigation, any
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally whether or not the transactions contemplated hereby or thereby are
consummated.

 

  c.

To the fullest extent permitted by applicable law, the Sellers shall not assert,
and hereby waive, any claim against any Indemnified Party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of any Program Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Transaction or the
use of the proceeds thereof, except to the extent such special, indirect,
consequential or punitive damages are incurred as a result of

 

58



--------------------------------------------------------------------------------

 

such Indemnified Party’s gross negligence or willful misconduct. No Indemnified
Party shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with the Program Documents or the transactions contemplated hereby or
thereby.

 

  d. The obligations of the Sellers from time to time to pay the Repurchase
Price, the Periodic Advance Repurchase Payments, and all other amounts due under
this Repurchase Agreement shall be full recourse obligations of the Sellers. To
the extent that a Default or an Event of Default has occurred and is continuing,
the Sellers agree that all amounts due under this Section 22 will accrue
interest at the Default Rate calculated on a basis of actual days elapsed and a
year of 360-days. All amounts owning under this Section 22 shall be payable on
demand in immediately available funds.

 

23. RESERVED

 

24. ENTIRE AGREEMENT; SINGLE AGREEMENT; SEVERABILITY

 

  a. Entire Agreement. This Repurchase Agreement, together with the Program
Documents, constitute the entire understanding between the Administrative Agent,
the Buyers and the Sellers with respect to the subject matter they cover and
shall supersede any existing agreements between the parties containing general
terms and conditions for repurchase transactions involving Purchased Assets. By
acceptance of this Repurchase Agreement, the Administrative Agent, the Buyers
and the Sellers acknowledge that they have not made, and are not relying upon,
any statements, representations, promises or undertakings not contained in this
Repurchase Agreement or the other Program Documents. Each provision and
agreement herein shall be treated as separate and independent from any other
provision or agreement herein and shall be enforceable notwithstanding the
unenforceability of any such other provision or agreement.

 

  b. Single Agreement. The Administrative Agent, the Buyers and the Sellers
acknowledge that, and have entered hereinto and will enter into each Transaction
hereunder in consideration of and in reliance upon the fact that, all
Transactions hereunder constitute a single business and contractual relationship
and that each has been entered into in consideration of the other Transactions.
Accordingly, each of the Administrative Agent, the Buyers and the Sellers agree
(i) to perform all of its obligations in respect of each Transaction hereunder,
and that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, (ii) that each of them
shall be entitled to set off claims and apply property held by them in respect
of any Transaction against obligations owing to them in respect of any other
Transaction hereunder; (iii) that payments, deliveries, and other transfers made
by either of them in respect of any

 

59



--------------------------------------------------------------------------------

 

Transaction shall be deemed to have been made in consideration of payments,
deliveries, and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries, and other transfers
may be applied against each other and netted and (iv) to promptly provide notice
to the other after any such set off or application.

 

25. ASSIGNMENT

 

  a. Right of Assignment. The rights and obligations of the parties under this
Repurchase Agreement and under any Transaction shall not be assigned by the
Sellers without the prior written consent of the Administrative Agent. Subject
to the foregoing, this Repurchase Agreement and any Transactions shall be
binding upon and shall inure to the benefit of the parties and their respective
successors and assigns. Nothing in this Repurchase Agreement express or implied,
shall give to any Person, other than the parties to this Repurchase Agreement
and their successors hereunder, any benefit of any legal or equitable right,
power, remedy or claim under this Repurchase Agreement.

 

  b. Participations. Each Buyer reserves the rights with notice to the Sellers
and consent of the Administrative Agent, to sell to any bank, savings and loan,
savings bank, credit union, other financial institution, commercial lending
institution, or its own Buyer Affiliates participations in all or any part of
such Buyer’s shares of Transactions or to pledge any or all of its interests
under the Transactions to the Federal Reserve Bank; provided, however, that
(i) the Administrative Agent’s and Buyers’ obligations under this Repurchase
Agreement shall remain unchanged, (ii) the Administrative Agent and Buyers shall
remain solely responsible to the other parties hereto for the performance of
such obligations; (iii) the Sellers shall continue to deal solely and directly
with the Administrative Agent in connection with the Administrative Agent’s and
Buyers’ rights and obligations under this Repurchase Agreement and the other
Program Documents and (iv) the Administrative Agent shall continue to deal
solely and directly with the Buyers in connection with the Administrative
Agent’s and Buyers’ rights and obligations under this Repurchase Agreement and
the other Program Documents. Each Buyer shall be entitled to obtain (on behalf
of its participants) the benefits of this Agreement with respect to all
participants in its Transactions outstanding from time to time. Except in the
case of the sale of a participating interest to a Buyer, the relevant
participation agreement shall not permit the participant to transfer, pledge,
assign, sell any subparticipation in or otherwise alienate or encumber its
participation interest in the Transactions.

 

  c.

Assignments by Buyers. Without any requirement for further consent of the
Sellers but with the consent of the Administrative Agent, and at no cost or
expense to the Sellers or the Administrative Agent, any Buyer may assign (i) to
any of its own Buyer Affiliates but with such assigning Buyer retaining and
remaining liable for such Buyer’s obligation to fund such Buyer’s portion of the
Transactions, or (ii) to any other Buyer, any or all of its rights and
obligations under the Program Documents. With the prior written consent of the
Sellers and the Administrative Agent (but not otherwise, except that if an Event
of Default has occurred and is continuing, the consent of the Sellers shall not
be required) and at no cost to

 

60



--------------------------------------------------------------------------------

 

the Sellers or the Administrative Agent, any Buyer may assign any or all of its
rights and obligations under the Program Documents to any assignee other than as
contemplated by the preceding sentence. The Sellers agree that, for any such
permitted assignment, they will cooperate with the prompt execution and delivery
of documents reasonably necessary to such assignment process to the extent that
the Sellers incur no cost or expense that is not paid by the assigning Buyer.
Upon such assignment, the assignee shall be a Buyer for all purposes under this
Agreement and the other Program Documents and, if the assignment is an
assignment of all of the assignor’s interest in the Transactions and its
security to an assignee subject to the requirements of the first sentence
hereof, the assignor shall be automatically released from all of its obligations
and liabilities hereunder.

 

  d. Disclosure in Connection with Assignment. The Administrative Agent and any
Buyer may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 25, disclose to the
assignee or participant or proposed assignee or participant, as the case may be,
any information relating to the Sellers or any of their Subsidiaries or to any
aspect of the Transactions that has been furnished to the Administrative Agent
and any Buyer by or on behalf of the Sellers or any of their Subsidiaries;
provided that such assignee or participant agrees to hold such information
subject to the confidentiality provisions of this Repurchase Agreement.

 

  e. Agency Provisions. In the event the Administrative Agent assigns all or a
portion of its rights and obligations under this Repurchase Agreement, the
parties hereto agree to negotiate in good faith an amendment to this Repurchase
Agreement to add additional agency provisions similar to those included in
repurchase agreements for similar syndicated repurchase facilities.

 

  f. Register. Administrative Agent, acting solely for this purpose as an agent
of the Sellers, shall maintain at one of its offices in the United States a copy
of each assignment and acceptance executed or delivered to it and a register for
the recordation of the names and addresses of the assignees under each
assignment and acceptance and the percentage or portion of such rights and
obligations owing to, each such assignee pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Sellers, the Administrative Agent and the assignees
under any assignment and acceptance may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Buyer hereunder for all
purposes of this Repurchase Agreement, notwithstanding notice to the contrary.
The Register shall be available for inspection by the Administrative Agent and
any assignee under an assignment and acceptance, at any reasonable time and from
time to time upon reasonable prior notice.

 

61



--------------------------------------------------------------------------------

26. AMENDMENTS, ETC.

No amendment or waiver of any provision of this Repurchase Agreement nor any
consent to any failure to comply herewith or therewith shall in any event be
effective unless the same shall be in writing and signed by the Sellers, and the
Administrative Agent, and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

27. BINDING EFFECT; GOVERNING LAW

THIS REPURCHASE AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED
BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

28. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

THE BUYER AND EACH SELLER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

  a. SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS REPURCHASE AGREEMENT AND THE OTHER PROGRAM DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, OR FOR RECOGNITION AND ENFORCEMENT
OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE GENERAL JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY
THEREOF;

 

  b. CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

  c. AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER SECTION 21 HEREOF; AND

 

  d. AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

 

62



--------------------------------------------------------------------------------

THE BUYER AND EACH SELLER HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS REPURCHASE AGREEMENT, ANY OTHER
PROGRAM DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

29. SEVERABILITY

If any provision of any Program Document is declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any other provision of
the Program Documents, and each Program Document shall be enforced to the
fullest extent permitted by law.

 

30. INTENT

 

  a. Intent. The Sellers and the Administrative Agent recognize that each
Transaction is a “repurchase agreement” as that term is defined in Section 101
of Title 11 of the United States Code, as amended (“USC”) (except insofar as the
Mortgage Loans subject to such Transaction or the term of such Transaction would
render such definition inapplicable), a “forward contract” as that term is
defined in Section 101 of Title 11 of the USC and a “securities contract” as
that term is defined in Section 741 of Title 11 of the USC (except insofar as
the Mortgage Loans subject to such Transaction or the term of the Transaction
would render such definition inapplicable) and that all payments hereunder are
deemed “margin payments” or “settlement payments” as defined in Title 11 of the
United States Code.

 

  b. Right to Liquidate. It is understood that the Administrative Agent’s right
to liquidate the Purchased Assets delivered to it in connection with the
Transaction hereunder or to exercise any other remedies pursuant to Section 19
hereof is a contractual right to liquidate the Transactions as described in
Sections 555 and 559 of Title 11 of the USC.

 

  c. Insured Depository Institution. The parties agree and acknowledge that if a
party hereto is an “insured depository institution,” as such term is defined in
the Federal Deposit Insurance Act, as amended (“FDIA”), then each Transaction
hereunder is a “qualified financial contract,” as that term is defined in FDIA
and any rules, orders or policy statements thereunder (except insofar as the
type of assets subject to such Transaction would render such definition
inapplicable).

 

  d. Netting Contract. It is understood that this Repurchase Agreement
constitutes a “netting contract” as defined in and subject to Title IV of the
Federal Deposit Insurance Corporation Improvement Act of 1991 as amended
(“FDICIA”) and each payment entitlement and payment obligation under any
Transaction hereunder shall constitute a “covered contractual payment
entitlement” or “covered contractual payment obligation”, respectively, as
defined in and subject to FDICIA (except insofar as one or both of the parties
is not a “financial institution” as that term is defined in FDICIA).

 

63



--------------------------------------------------------------------------------

  e. Repurchase Agreement. This Repurchase Agreement is intended to be a
“repurchase agreement” and a “securities contract,” within the meaning of
Section 555 and 559 under the Bankruptcy Code.

 

31. CONFIDENTIALITY

 

  a. General. The Administrative Agent, the Buyers and the Sellers each hereby
acknowledge and agree that Confidential Information shall be kept confidential
and shall not be divulged to any party without the prior written consent of such
other party except for disclosure: (a) to its Affiliates and its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such information confidential),
(b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process or
other Requirement of Law, (d) in connection with the exercise of any remedies
hereunder or under any other Program Document or any action or proceeding
relating to any Program Document or the enforcement of rights hereunder or
thereunder, (e) subject to any agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of, or participant, or any
prospective assignee of or participant in, any of Administrative Agent’s or any
Buyer’s rights or obligations under this Repurchase Agreement or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Sellers and their obligations, or (f) to the extent
such information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Buyer or its Affiliates on a nonconfidential basis from a source other then the
Sellers.

 

  b. Confidential Information. For purposes of this Section, “Confidential
Information” means (A) the terms of the Program Documents and (B) all
information received by the Administrative Agent or any Buyer from the Sellers
or from the Administrative Agent or any of the Sellers’ Subsidiaries relating to
the Sellers or any of their Subsidiaries or any of their respective businesses
pursuant to this Agreement in accordance with the delivery requirements of the
Program Documents, other than any such information that is available to the
Administrative Agent or such Buyer on a nonconfidential basis prior to
disclosure by the Sellers or any of their Subsidiaries Any Person required to
maintain the confidentiality of Confidential Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as such Person would accord to
its own confidential information.

 

64



--------------------------------------------------------------------------------

  c. Disclosure. Notwithstanding the foregoing or anything to the contrary
contained herein or in any other Program Document, the parties hereto may
disclose to any and all Persons, without limitation of any kind, the federal,
state and local tax treatment of the Transactions, any fact relevant to
understanding the federal, state and local tax treatment of the Transactions,
and all materials of any kind (including opinions or other tax analyses)
relating to such federal, state and local tax treatment and that may be relevant
to understanding such tax treatment; provided that Sellers may not disclose the
name of or identifying information with respect to the Administrative Agent or
any Buyer or any pricing terms (including, without limitation, the Pricing Rate,
Purchase Price Percentage and Purchase Price) or other nonpublic business or
financial information (including any sublimits and financial covenants) that is
unrelated to the federal, state and local tax treatment of the Transactions and
is not relevant to understanding the federal, state and local tax treatment of
the Transactions, without the prior written consent of the Administrative Agent
or such Buyer.

 

32. DUE DILIGENCE

 

  a.

Due Diligence Review. The Sellers acknowledge that the Administrative Agent and
the Buyers have the right to perform continuing due diligence reviews with
respect to the Mortgage Loans, and the Sellers, the Servicer and the Custodian,
for purposes of verifying compliance with the representations, warranties and
specifications made hereunder, reviewing each such entity’s corporate and credit
information in a manner customary for transactions of this type or otherwise,
and the Sellers agree that upon reasonable prior notice unless a Default or
Event of Default shall have occurred, in which case no notice is required, to
the Sellers, the Administrative Agent, the Buyers or their respective authorized
representatives will be permitted during normal business hours to examine,
inspect, and make copies and extracts of, the Mortgage Loan Files and any and
all documents, records, agreements, instruments or information relating to such
Mortgage Loans or to the Sellers or the Servicer in the possession or under the
control of the Sellers, the Servicer and/or the Custodian. The Sellers also
shall make available to the Administrative Agent and the Buyers a knowledgeable
financial or accounting officer for the purpose of answering questions
respecting the Mortgage Loan Files and the Mortgage Loans or to the Sellers or
the Servicer. Without limiting the generality of the foregoing, the Sellers
acknowledge that the Buyer may purchase Mortgage Loans from the Sellers based
solely upon the information provided by the Sellers to the Administrative Agent
in the Asset Schedule and the representations, warranties and covenants
contained herein, and that Buyer, at its option, has the right at any time to
conduct a partial or complete due diligence review on some or all of the
Mortgage Loans purchased in a Transaction, including, without limitation,
ordering broker’s price opinions, new credit reports and new appraisals on the
related Mortgaged Properties otherwise re-generating the information used to
originate such Mortgage Loan. The

 

65



--------------------------------------------------------------------------------

 

Administrative Agent and the Buyers may underwrite such Mortgage Loans itself or
engage a mutually agreed upon third party underwriter to perform such
underwriting. The Sellers agree to cooperate with the Administrative Agent, the
Buyers and any third party underwriter in connection with such underwriting,
including, but not limited to, providing the Administrative Agent, the Buyers
and any third party underwriter with access to any and all documents, records,
agreements, instruments or information relating to such Mortgage Loans in the
possession, or under the control, of the Sellers or their agents.

 

  b. Expenses. The Sellers further agree that the Sellers shall pay all
reasonable out-of-pocket costs and expenses incurred by the Administrative Agent
and the Buyers in connection with the Administrative Agent’s and the Buyers’
activities pursuant to this Section 32 (“Due Diligence Costs”); provided, that
such Due Diligence Costs shall not exceed the Due Diligence Cap per calendar
year unless a Default or Event of Default shall have occurred, in which event
the Administrative Agent and the Buyers shall have the right to perform due
diligence, at the sole expense of the Sellers without regard to the dollar
limitation set forth herein.

 

33. TAX TREATMENT

Each party to this Repurchase Agreement acknowledges that it is its intent for
purposes of U.S. federal, state and local income and franchise taxes, to treat
each Transaction as indebtedness of the Sellers that is secured by the Purchased
Assets and that the Purchased Assets are owned by the Sellers in the absence of
an Event of Default by the Sellers. All parties to this Repurchase Agreement
agree to such treatment and agree to take no action inconsistent with this
treatment, unless required by law.

 

34. RESERVED

 

35. SET OFF

In addition to any rights and remedies of the Administrative Agent or any Buyer
provided by law, the Administrative Agent and the Buyers shall each have the
right, without prior notice to the Sellers, any such notice being expressly
waived by the Sellers to the extent permitted by applicable law, upon any amount
becoming due and payable by the Sellers hereunder (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the
Administrative Agent, the Buyers, their respective Affiliates or any branch or
agency thereof to or for the credit or the account of the Sellers. The
Administrative Agent agrees promptly to notify the Sellers after any such
set-off and application made by the Administrative Agent, the Buyers or their
Affiliates; provided, that the failure to give such notice shall not affect the
validity of such set-off and application.

 

66



--------------------------------------------------------------------------------

36. RELIANCE

With respect to any Transaction, the Administrative Agent may conclusively rely
upon, and shall incur no liability to the Sellers in acting upon, any request or
other communication that the Administrative Agent reasonably believes to have
been given or made by a person authorized to enter into a Transaction on the
Sellers’ behalf.

 

37. DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The parties acknowledge that they have been advised that:

 

  a. in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934 as amended (“1934 Act”), the
Securities Investor Protection Corporation has taken the position that the
provisions of the Securities Investor Protection Act of 1970 as amended (“SIPA”)
do not protect the other party with respect to any Transaction hereunder;

 

  b. in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

 

  c. in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

 

38. NETTING

If the Administrative Agent and the Sellers are “financial institutions” as now
or hereinafter defined in Section 4402 of Title 12 of the United States Code
(“Section 4402”) and any rules or regulations promulgated thereunder,

 

  a. All amounts to be paid or advanced by one party to or on behalf of the
other under this Repurchase Agreement or any Transaction hereunder shall be
deemed to be “payment obligations” and all amounts to be received by or on
behalf of one party from the other under this Repurchase Agreement or any
Transaction hereunder shall be deemed to be “payment entitlements” within the
meaning of Section 4402, and this Repurchase Agreement shall be deemed to be a
“netting contract” as defined in Section 4402.

 

  b. The payment obligations and the payment entitlements of the parties hereto
pursuant to this Repurchase Agreement and any Transaction hereunder shall be
netted as follows. In the event that either party (the “Defaulting Party”) shall
fail to honor any payment obligation under this Repurchase Agreement or any
Transaction hereunder, the other party (the “Non-Defaulting Party”) shall be
entitled to reduce the amount of any payment to be made by the Non-Defaulting
Party to the Defaulting Party by the amount of the payment obligation that the
Defaulting Party failed to honor.

 

67



--------------------------------------------------------------------------------

39. ACKNOWLEDGMENT OF ANTI-PREDATORY LENDING POLICIES

The Administrative Agent and each Buyer has in place internal policies and
procedures that expressly prohibit its purchase of any High Cost Mortgage Loan.

 

40. MISCELLANEOUS

 

  a. Counterparts. This Repurchase Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Repurchase Agreement
by signing any such counterpart.

 

  b. Captions. The captions and headings appearing herein are for included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Repurchase Agreement.

 

  c. Acknowledgment. The Sellers hereby acknowledge that:

 

  (i) it has been advised by counsel in the negotiation, execution and delivery
of this Repurchase Agreement and the other Program Documents;

 

  (ii) this Repurchase Agreement and each other Program Document prepared in
connection with the Transactions set forth herein have been mutually drafted and
negotiated by each party, and consequently such documents shall not be construed
against either party as the drafter thereof;

 

  (iii) none of the Administrative Agent or the Buyers has any fiduciary
relationship to the Sellers; and

 

  (iv) no joint venture exists between the Administrative Agent or any Buyer and
the Sellers.

 

41. SUCCESSOR ADMINISTRATIVE AGENT

 

  a.

Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent at any time by giving notice thereof to the Buyers and the
Sellers. Upon any such resignation, the Buyers shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been appointed by the Buyers and shall have accepted such appointment within 30
days after the retiring Administrative Agent’s giving of notice of resignation,
then the retiring Administrative Agent may, on behalf of the Buyers, appoint a
successor Administrative Agent which shall be organized under the laws of the
United States of America or any state thereof and having a combined capital and
surplus of at least $100,000,000. If within 45 days after written notice is
given by the retiring Administrative Agent’s resignation no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day

 

68



--------------------------------------------------------------------------------

 

the Buyers shall thereafter perform all duties and obligations of the retiring
Administrative Agent under the Program Documents until such time, if any, as the
Buyers appoint a successor Administrative Agent. Upon acceptance of any
appointment as Administrative Agent hereunder by a successor, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under the Program Documents. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Section 41 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.

 

42. NO PROCEEDINGS.

Each of the Administrative Agent, the Sellers and the Buyers hereby agrees that
it will not institute against, or join any other Person in instituting against
any Buyer that is a special purpose entity formed for the purpose of issuing
asset-backed commercial paper or any successor or assignee of the Buyer, any
proceedings of the type referred to in the definition of “Insolvency Event”
hereunder until one year and one day shall have elapsed since the last day on
which any commercial paper issued by such Buyer remains outstanding.

 

43. JOINT AND SEVERAL.

Each Seller shall be jointly and severally liable for the full, complete and
punctual performance and satisfaction of all Obligations of the Sellers under
this Repurchase Agreement. Accordingly, each Seller waives any and all notice of
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by Administrative Agent upon such Seller’s joint and
several liability. Each Seller waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon such Seller with
respect to the Obligations. When pursuing its rights and remedies hereunder
against a Seller, Administrative Agent may, but shall be under no obligation to,
pursue such rights and remedies hereunder against a Seller or any other Person
or against any collateral security for the Obligations or any right of offset
with respect thereto, and any failure by Administrative Agent to pursue such
other rights or remedies or to collect any payments from such Seller or any such
other Person to realize upon any such collateral security or to exercise any
such right of offset, or any release of such Seller or any such other Person or
any such collateral security, or right of offset, shall not relieve such Seller
of any liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of
Administrative Agent against such Seller.

[Signature Page Follows]

 

69



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers and the Administrative Agent have caused their names
to be signed to this Repurchase Agreement by their respective officers thereunto
duly authorized as of the date first above written.

 

BARCLAYS BANK PLC, as the Administrative Agent

By:  

/s/ Jeffrey Goldberg

Name:   Jeffrey Goldberg Title:   Associate Director

AMERICAN HOME MORTGAGE ACCEPTANCE, INC., as Seller

By:  

/s/ Alan B. Horn

Name:   Alan B. Horn Title:   Executive Vice President General Counsel &
Secretary

AMERICAN HOME MORTGAGE CORP., as Seller

By:  

/s/ Alan B. Horn

Name:   Alan B. Horn Title:   Executive Vice President General Counsel &
Secretary

AMERICAN HOME MORTGAGE INVESTMENT CORP., as Seller

By:  

/s/ Alan B. Horn

Name:   Alan B. Horn Title:   Executive Vice President General Counsel &
Secretary



--------------------------------------------------------------------------------

AMERICAN HOME MORTGAGE SERVICING, INC., as Seller

By:

 

/s/ Alan B. Horn

Name:

  Alan B. Horn

Title:

  Executive Vice President General Counsel & Secretary

BARCLAYS BANK PLC, as a Buyer

By:

 

/s/ David Lister

Name:

  David Lister

Title:

  Director

SHEFFIELD RECEIVABLES CORPORATION, as a Buyer

by BARCLAYS BANK PLC as attorney-in-fact

By:

 

/s/ David Lister

Name:

  David Lister

Title:

  Director



--------------------------------------------------------------------------------

SCHEDULE 1

REPRESENTATIONS AND WARRANTIES RE: RESIDENTIAL MORTGAGE LOANS

The Sellers hereby represent and warrant to the Administrative Agent, the
following, with respect to each Mortgage Loan, that as of the Purchase Date for
the purchase of any Purchased Assets by the Administrative Agent from the
Sellers and as of the date of this Repurchase Agreement and any Transaction
hereunder and at all times while the Program Documents and any Transaction
hereunder is in full force and effect, except with respect to any Repurchased
Mortgage Loan in which the claimed breach of the representation or warranty is
expressly identified to the Administrative Agent in writing pursuant to clause
(b) of the definition of Repurchased Mortgage Loan. For purposes of this
Schedule 1 and the representations and warranties set forth herein, a breach of
a representation or warranty shall be deemed to have been cured with respect to
a Mortgage Loan if and when the Sellers have taken or caused to be taken action
such that the event, circumstance or condition that gave rise to such breach no
longer adversely affects such Mortgage Loan. With respect to those
representations and warranties which are made to the best of the Sellers’
knowledge, if it is discovered by the Sellers or the Administrative Agent that
the substance of such representation and warranty is inaccurate, notwithstanding
the Sellers’ lack of knowledge with respect to the substance of such
representation and warranty, such inaccuracy shall be deemed a breach of the
applicable representation and warranty.

 

  a. Mortgage Loans as Described. The information set forth on the Asset
Schedule with respect to each Mortgage Loan is true and correct in all material
respects;

 

  b. Good Title. The applicable Seller has good title to and is the sole owner
of each Mortgage and Mortgage Note relating to the Mortgage Loans, and is
conveying the same free and clear of any and all liens, claims, encumbrances,
pledges, charges or security interests of any nature, the related Mortgage Note
and the Mortgage were not subject to any pledge or assignment, and such Seller
has full legal authority to sell and assign the Mortgage Loans pursuant to this
Agreement;

 

  c. No Release. No default, release or waiver exists under the mortgage
documents, and no modifications to the mortgage documents have been made that
have not been disclosed in writing;

 

  d. No Outstanding Charges. There is no monetary default existing under any
Mortgage or the related Mortgage Note; neither Seller, any of its Affiliates nor
any servicer of any related Mortgage Loan has taken any action to waive any
default, breach or event of acceleration with respect thereto; and no
foreclosure action is threatened or has been commenced with respect to such
Mortgage Loan;

 

  e. Underwriting. Each Mortgage Loan was underwritten in accordance with the
Underwriting and Origination Guidelines. No Seller has any knowledge of any fact
that should have led it to expect at the time of the initial creation of an
interest in the Mortgage Loan that such Mortgage Loan would not be paid in full
when due;

 

SCHEDULE 1-1



--------------------------------------------------------------------------------

  f. No Adverse Selection. No selection procedures reasonably believed by a
Seller to be adverse to the interest of the Administrative Agent or the Buyers
have been used in selecting the Mortgage Loans;

 

  g. Valid Lien. Each Mortgage is a valid and enforceable first or second lien
on the Mortgaged Property securing the related Mortgage Note subject only to
(1) the lien of nondelinquent current real property taxes and assessments,
(2) covenants, conditions and restrictions, rights of way, easements and other
matters of public record as of the date of recording of such Mortgage, such
exceptions appearing of record being acceptable to mortgage lending institutions
generally or specifically reflected in the appraisal made in connection with the
origination of the related Mortgage Loan or referred to in the lender’s title
insurance policy delivered to the originator of the related Mortgage Loan,
(3) with respect to each second lien mortgage, the first or senior lien on the
related Mortgaged Property, and (4) other matters to which like properties are
commonly subject that do not materially interfere with the benefits of the
security intended to be provided by such Mortgage.

 

  h. No Mechanic’s Lien. There is no mechanic’s lien or claim for work, labor or
material affecting the premises subject to any Mortgage which is or may be a
lien prior to, or equal with, the lien of such Mortgage except those which are
fully insured against by a title insurance policy included in the Mortgage Loan
File;

 

  i. No Delinquent Assessments. There is no delinquent tax or assessment lien
against the Mortgaged Property subject to any Mortgage, including the obligation
of the Mortgagor to pay the unpaid principal and interest on such Mortgage Note;

 

  j. No Defenses. There is no valid offset, defense or counterclaim of any
obligor under any Mortgage Note or Mortgage, including the obligation of the
Mortgagor to pay the unpaid principal and interest on such Mortgage Note;

 

  k. No Damage. Except to the extent insurance is in place which will cover such
damage, the physical property subject to any Mortgage is free of material damage
and is in good repair, and there is no proceeding pending or, to the best of
either Sellers’ knowledge, threatened, for the total or partial condemnation of
any Mortgaged Property;

 

  l. No Violations. Neither any improvement located on or being part of the
Mortgaged Property, nor the Mortgaged Property itself, is in violation of any
applicable zoning law or regulation, or subdivision law or ordinance;

 

  m. Properly Serviced. Each Mortgage Loan has been serviced since origination
in accordance with Acceptable Servicing Practices and in accordance with all
applicable laws and regulations, including, without limitation, usury, equal
credit opportunity, disclosure and recording laws and all predatory lending laws
and the terms of the related Mortgage Note, the Mortgage and other loan
documents;

 

SCHEDULE 1-2



--------------------------------------------------------------------------------

  n. No Alteration. The terms of the Mortgage Note or Mortgage have not been
impaired, altered or modified in any material respect, except that a Mortgage
Loan may have been modified by a written instrument which has been recorded, if
necessary to protect the interests of the owner of such Mortgage Loan or the
Notes and which has been delivered to the Custodian or such other Person as the
Administrative Agent shall designate;

 

  o. Title Insurance. A lender’s policy of title insurance (on an ALTA or CLTA
form) or binder, or other assurance of title customary in the relevant
jurisdiction therefor in a form acceptable to Fannie Mae or Freddie Mac, which
policy insures the applicable Seller and successor owners of indebtedness
secured by the insured Mortgage as to the first lien priority (with respect to
first lien Mortgage Loans) or second liens priority (with respect to Second Lien
Mortgage Loans) of the Mortgage Loan subject to the standard exceptions set
forth therein, together with a condominium endorsement and extended coverage
endorsement, if applicable, and an 8.1 ALTA environmental endorsement or
equivalent endorsement in an amount at least equal to the original principal
balance of each such Mortgage Loan or a commitment binder, commitment to issue
the same or preliminary policy affirmatively insuring ingress and egress and
insuring against encroachments by or upon the Mortgaged Property on the standard
ALTA form, was effective on the date of the origination of each Mortgage Loan,
and each such policy is valid and remains in full force and effect;

 

  p. Appraisal. At the time of origination, each Mortgaged Property was the
subject of an appraisal on Form 1004 or Form 2055 with an interior inspection
which conformed to the Underwriting and Origination Guidelines;

 

  q. Flood Insurance. If for any Mortgage Loan the related Mortgaged Property is
in an area identified in the Federal Register by the Federal Emergency
Management Agency as having special flood hazards, a flood insurance policy in a
form meeting the requirements of the current guidelines of the Flood Insurance
Administration is in effect with respect to such Mortgaged Property with a
generally acceptable carrier in an amount representing coverage not less than
the least of (A) the outstanding principal balance of the Mortgage Loan, (B) the
minimum amount required to compensate for damage or loss on a replacement cost
basis and (C) the maximum amount of coverage that is available under federal
law; the Mortgage obligates the Mortgagor thereunder to maintain all such
insurance, including flood insurance, at the Mortgagor’s cost and expense, and
upon the Mortgagor’s failure to do so, authorizes the holder of the Mortgage to
obtain and maintain such insurance at the Mortgagor’s cost and expense and to
seek reimbursement therefor from the Mortgagor;

 

  r. Hazard Insurance. The improvements upon each Mortgaged Property are covered
by a valid and existing hazard insurance policy which policy provides for fire
extended coverage and such other hazards as are customary in the area where the
Mortgaged Property is located representing coverage in an amount not less than
the lesser of (A) the maximum insurable value of the improvements securing such
Mortgage Loan and (B) the outstanding principal balance of the related Mortgage
Loan, but in no event an amount less than an amount that is required to prevent
the Mortgagor from being deemed to be a co-insurer thereunder;

 

SCHEDULE 1-3



--------------------------------------------------------------------------------

  s. Leaseholds. With respect to each Mortgage Loan secured by a leasehold
estate:

 

  (i) The leasehold created by direct lease of the freehold estate, the ground
lease or memorandum thereof has been recorded, and by its terms permits the
leasehold estate to be mortgaged. The ground lease grants any leasehold
mortgagee standard protections necessary to protect the security of a leasehold
mortgagee including the right of the leasehold mortgagee to receive notice of
the lessee’s default under the ground lease; the right of the leasehold
mortgagee, with adequate time, to cure such default; and, in the case of
incurable defaults of the lessee, the right of the leasehold mortgagee to enter
into a new ground lease with the lessor on terms financially identical and
otherwise substantially identical to the existing ground lease;

 

  (ii) The ground lease was made at the origination of the Mortgage Loan, and is
in full force and effect without any outstanding defaults, and was and is not
subject to liens and encumbrances;

 

  (iii) The ground lease has an original term which extends not less than ten
(10) years beyond the term of the Mortgage; and

 

  (iv) The fee estate of the lessor under the ground lease is encumbered by the
ground lease, and any lien of any present or future fee mortgagee is and will be
subject to and subordinate to the ground lease. The foreclosure of the fee
mortgage will not terminate the leasehold estate or the rights of the sub
tenants, and the fee mortgage is subject to the ground lease;

 

  t. Recordable Mortgage. Except with respect to Mortgage Loans registered with
MERS, each of the Mortgage and the assignment of Mortgage is in recordable form
and is acceptable for recording under the laws of the jurisdiction in which the
Mortgaged Property is located;

 

  u. Servicemembers Civil Relief Act of 2003. The Mortgagor has not notified a
Seller, and no Seller has any knowledge of any relief requested or allowed to
the Mortgagor under the Servicemembers Civil Relief Act of 2003;

 

  v. No Reverse Mortgage Loans/Buy Downs. None of the Mortgage Loans are reverse
mortgage loans, graduated payment mortgage loans or growth equity mortgage
loans. Other than Option ARM Mortgage Loans, none of the Mortgage Loans provide
for deferred interest or negative amortization. None of the Mortgage Loans are
“buy down” mortgage loans;

 

  w. Protection of Buyers. The terms of the related Mortgage Note and the
related Mortgage have not been impaired, waived, altered or modified in any
respect, except by written instruments, (x) if required by law in the
jurisdiction where the Mortgaged Property is located, or (y) to protect the
interests of the Administrative Agent on behalf of the Buyers;

 

SCHEDULE 1-4



--------------------------------------------------------------------------------

  x. No Solicitation. No Seller has advanced funds, or induced, solicited or
knowingly received any advance of funds from a party other than the owner of the
related Mortgaged Property, directly or indirectly, for the payment of any
amount required by the Mortgage Note or Mortgage;

 

  y. Assumability. With respect to each Mortgage Loan, either (i) the Mortgage
Loan is assumable pursuant to the terms of the Mortgage Note, or (ii) the
Mortgage Loan contains a customary provision for the acceleration of the payment
of the unpaid principal balance of the Mortgage Loan in the event the related
Mortgaged Property is sold without the prior consent of the mortgagee
thereunder;

 

  z. Compliance with Law. Each Mortgage Loan complies with applicable local,
state and federal laws and regulations, including, without limitation, usury,
equal credit opportunity, real estate settlement procedures, the Federal
Truth-In-Lending Act (“TILA”), disclosure laws and all applicable predatory and
abusive lending laws and consummation of the transactions contemplated hereby,
including without limitation, the receipt of interest by the owner of such
Mortgage Loan, will not involve the violation of any such laws or regulations;

 

  aa. No High Cost Loans. None of the Mortgage Loans are (a) Mortgage Loans
subject to 12 CFR Part 226.31, 12 CFR Part 226.32 or 226.34 of Regulation Z, the
regulation implementing TILA, which implements the Home Ownership and Equity
Protection Act of 1994, as amended, or (b) except as may be provided in
subparagraph (c) below, classified and/or defined, as a “high cost”,
“threshold”, “predatory”, “high risk home loan” or “covered” loan (or a
similarly classified loan using different terminology under a law imposing
additional legal liability for mortgage loans having high interest rates, points
and or/fees) under any other applicable state, federal or local law including,
but not limited to, the District of Columbia and the States of Georgia, New
York, North Carolina, Arkansas, Maine, Nevada, Florida, Kentucky or New Mexico
or (c) Mortgage Loans subject to the New Jersey Home Ownership Security Act of
2002 (the “Act”), unless such Mortgage Loan is a (1) “Home Loan” as defined in
the Act that is a first lien Mortgage Loan, which is not a “High Cost Home Loan”
as defined in the Act or (2) “Covered Home Loan” as defined in the Act that is a
first lien purchase money Mortgage Loan, which is not a “High Cost Home Loan”
under the Act;

 

  bb. No Covered Loans. No loan is a High Cost Loan or Covered Loan, as
applicable (as such terms are defined in the then current Standard & Poor’s
LEVELS® Glossary, Version 5.6c Revised (or the then current version), Appendix
E, attached hereto as Exhibit 3 and no mortgage loan originated on or after
October 1, 2002 through March 6, 2003 is governed by the Georgia Fair Lending
Act;

 

SCHEDULE 1-5



--------------------------------------------------------------------------------

  cc. Illinois Interest Act. None of the Mortgage Loans that are secured by
property located in Illinois are in violation of the provisions of the Illinois
Interest Act;

 

  dd. Borrower Credit Files. The servicer for each Mortgage Loan has fully
furnished, in accordance with the Fair Credit Reporting Act and its implementing
regulations, accurate and complete information (i.e., favorable and unfavorable)
on its borrower credit files to Equifax, Experian, and Trans Union Credit
Information Company (three of the credit repositories), on a monthly basis;

 

  ee. Anti-Money Laundering. Each Seller has complied with all applicable
anti-money laundering laws and regulations, including without limitation the USA
Patriot Act of 2001 (collectively, the “Anti-Money Laundering Laws”); to the
extent required to comply with the Anti-Money Laundering Laws, as of the Closing
Date, each Seller has established an anti-money laundering compliance program as
required by the Anti-Money Laundering Laws, has conducted the requisite due
diligence in connection with the origination of each Mortgage Loan for purposes
of the Anti-Money Laundering Laws, including with respect to the legitimacy of
the applicable Mortgagor and the origin of the assets used by the said Mortgagor
to purchase the property in question, and maintains, and will maintain,
sufficient information to identify the applicable Mortgagor for purposes of the
Anti-Money Laundering Laws;

 

  ff. Prepayment penalty. Each prepayment penalty is permissible and enforceable
in accordance with its terms upon the mortgagor’s full and voluntary principal
prepayment under applicable law, except to the extent that: (1) the
enforceability thereof may be limited by bankruptcy, insolvency, moratorium,
receivership and other similar laws relating to creditors’ rights; (2) the
collectibility thereof may be limited due to acceleration in connection with a
foreclosure or other involuntary prepayment; or (3) subsequent changes in
applicable law may limit or prohibit enforceability thereof under applicable
law;

 

  gg. Compliance of Mortgage Loans. Each mortgage loan and prepayment penalty
associated with the mortgage loan at origination complied in all material
respects with applicable local, state and federal laws, including, without
limitation, usury, equal credit opportunity, real estate settlement procedures,
truth-in-lending and disclosure laws, and the consummation of the transactions
contemplated hereby will not involve the violation of any such laws;

 

  hh. Payments Current. Other than Delinquent Mortgage Loans and Repurchased
Mortgage Loans, no payment required under the Mortgage Loan is 30 days or more
delinquent nor has any payment under the Mortgage Loan been 30 days or more
delinquent at any time since the origination of the Mortgage Loan . With respect
to Delinquent Mortgage Loans no payment required under the Mortgage Loan is 90
days or more delinquent nor has any payment under the Mortgage Loan been 90 days
or more delinquent at any time since the origination of the Mortgage Loan. Other
than Delinquent Mortgage Loans and Repurchased Mortgage Loans, no Mortgage Loan
has a First Payment Default;

 

SCHEDULE 1-6



--------------------------------------------------------------------------------

  ii. Status. Other than the Mortgaged Properties related to Non-performing
Mortgage Loans, the Mortgaged Property has not been subject to any bankruptcy
proceeding or foreclosure proceeding and the Mortgagor has not filed for
protection under applicable bankruptcy laws;

 

  jj. Location and Type of Mortgaged Property. The Mortgaged Property is a fee
simple property located in the state identified in the Asset Schedule except
that with respect to real property located in jurisdictions in which the use of
leasehold estates for residential properties is a widely-accepted practice, the
Mortgaged Property may be a leasehold estate and consists of a single parcel of
real property with a detached single family residence erected thereon, or a two-
to four-family dwelling, or an individual residential condominium unit in a
low-rise condominium project, or an individual unit in a planned unit
development or a Co-op Unit and that no residence or dwelling is (i) a mobile
home or (ii) a manufactured home. The Mortgaged Property is not raw land. As of
the date of origination, no portion of the Mortgaged Property was used for
commercial purposes, and since the date of origination, no portion of the
Mortgaged Property has been used for commercial purposes; provided, that
Mortgaged Properties which contain a home office shall not be considered as
being used for commercial purposes as long as the Mortgaged Property has not
been altered for commercial purposes and is not storing any chemicals or raw
materials other than those commonly used for homeowner repair, maintenance
and/or household purposes;

 

  kk. CLTV, LTV, PMI Policy. No Mortgage Loan that is a Second Lien Mortgage
Loan has a CLTV in excess of 100%. No Mortgage Loan has an LTV greater than
100%. The LTV of the Mortgage Loan either is not more than 80% or the excess
over 80% of the Appraised Value is and will be insured as to payment defaults by
a PMI Policy until the LTV of such Mortgage Loan is reduced to 80%. All
provisions of such PMI Policy have been and are being complied with, such policy
is in full force and effect, and all premiums due thereunder have been paid. No
action, inaction, or event has occurred and no state of facts exists that has,
or will result in the exclusion from, denial of, or defense to coverage. Any
Mortgage Loan subject to a PMI Policy obligates the Mortgagor thereunder to
maintain the PMI Policy and to pay all premiums and charges in connection
therewith. The Mortgage Interest Rate for the Mortgage Loan as set forth on the
Asset Schedule is net of any such insurance premium;

 

  ll.

Origination; Payment Terms. The Mortgage Loan was originated by a mortgagee
approved by the Secretary of Housing and Urban Development pursuant to Sections
203 and 211 of the National Housing Act, a savings and loan association, a
savings bank, a commercial bank, credit union, insurance company or other
similar institution which is supervised and examined by a federal or state
authority. The documents, instruments and agreements submitted for loan
underwriting were not falsified and contain no untrue statement of material fact
or omit to state a material fact required to be stated therein or necessary to
make the information and statements therein not misleading. Other than with
respect to an Option ARM Mortgage Loan, no Mortgage Loan contains terms or
provisions which would result in negative amortization. For any

 

SCHEDULE 1-7



--------------------------------------------------------------------------------

 

Option ARM Mortgage Loan, the maximum negative amortization cap on such Mortgage
Loan is 125%. Other than Option ARM Mortgage Loans and HELOCs, principal
payments on the Mortgage Loan commenced no more than sixty days after funds were
disbursed in connection with the Mortgage Loan. The Mortgage Interest Rate as
well as the Lifetime Rate Cap and the Periodic Cap are as set forth on the Asset
Schedule. Other than with respect to an Option ARM Mortgage Loan, the Mortgage
Note is payable in equal monthly installments of principal and/or interest
(other than interest only Mortgage Loans for which the Mortgage Note may provide
for monthly installments of interest only for a period of up to 180 months
following origination), which installments of interest, with respect to
Adjustable Rate Mortgage Loans, are subject to change due to the adjustments to
the Mortgage Interest Rate on each Interest Rate Adjustment Date, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an original term of not more than forty
years from commencement of amortization. Each Mortgage Loan has an original term
to maturity of less than forty years. Other than an Option ARM Mortgage Loan, no
Mortgage Loan is a Balloon Mortgage Loan. The Mortgage Interest Rate is
adjusted, with respect to adjustable rate Mortgage Loans, on each Interest Rate
Adjustment Date to equal the index (which such index may be one year LIBOR, six
month LIBOR, one month LIBOR, twelve month Monthly Treasury Average, or the Cost
of Funds Index) plus the gross margin (rounded up or down to the nearest .125%
or as provided by the related Mortgage Note), subject to the Mortgage Interest
Rate Cap. Unless otherwise specified, the Mortgage Loan is payable on the first
day of each month. There are no convertible Mortgage Loans which contain a
provision allowing the Mortgagor to convert the Mortgage Note from an adjustable
interest rate Mortgage Note to a fixed interest rate Mortgage Note;

 

  mm. Customary Provisions. The Mortgage Note has a stated maturity. The
Mortgage and Mortgage Note contain customary and enforceable provisions such as
to render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property or, with respect to Co-Op Loans,
Co-op Shares of the subject Co-op Project and in the tenant’s rights in the
Proprietary Lease relating to such Co-op Shares of the benefits of the security
provided thereby including, (i) in the case of a Mortgage designated as a deed
of trust, by trustee’s sale, and (ii) otherwise by judicial foreclosure. Except
for Co-op Loans, upon default by a Mortgagor on a Mortgage Loan and foreclosure
on, or trustee’s sale of, the Mortgaged Property pursuant to the proper
procedures, the holder of the Mortgage Loan will be able to deliver good and
merchantable title to the Mortgaged Property. There is no homestead or other
exemption available to a Mortgagor which would interfere with the right to sell
the Mortgaged Property at a trustee’s sale or the right to foreclose the
Mortgage;

 

  nn. FICO Scores. Each Mortgage Loan has a non-zero FICO score. No Mortgage
Loan that is a first lien mortgage loan has a Mortgagor with a FICO score of
less than 525. No Mortgage Loan that is a second lien mortgage loan has a
Mortgagor with a FICO score of less than 625;

 

SCHEDULE 1-8



--------------------------------------------------------------------------------

  oo. Mortgagor Selection. No Mortgagor was encouraged or required to select a
Mortgage Loan product offered by the originator which is a higher cost product
designed for less creditworthy mortgagors, unless at the time of the Mortgage
Loan’s origination, such Mortgagor did not qualify taking into account credit
history and debt to income ratios for a lower cost credit product then offered
by the originator or any Affiliate of the originator. If, at the time of loan
application, the Mortgagor may have qualified for a lower cost credit product
then offered by any mortgage lending Affiliate of the originator, the originator
referred the related Mortgagor’s application to such Affiliate for underwriting
consideration;

 

  pp. Underwriting Methodology. The methodology used in underwriting the
extension of credit for each Mortgage Loan employs objective mathematical
principles which relate the related Mortgagor’s income, assets and liabilities
to the proposed payment and such underwriting methodology does not rely on the
extent of the related Mortgagor’s equity in the collateral as the principal
determining factor in approving such credit extension. Such underwriting
methodology confirmed that at the time of origination (application/approval) the
related Mortgagor had a reasonable ability to make timely payments on the
Mortgage Loan;

 

  qq. Outstanding Balance. As of the Purchase Date, the Mortgage Loan has an
outstanding principal balance of at least $25,000 but not greater than
$6,500,000;

 

  rr. Origination Date. The origination date of each Mortgage Loan is no earlier
than one hundred and eighty (180) days prior to the related Purchase Date;

 

  ss. No Satisfaction of Mortgage. The Mortgage has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would effect any such release,
cancellation, subordination or rescission. No Seller has waived the performance
by the Mortgagor of any action, if the Mortgagor’s failure to perform such
action would cause the Mortgage Loan to be in default, nor has any Seller waived
any default resulting from any action or inaction by the Mortgagor;

 

  tt.

Validity of Mortgage Documents. The Mortgage Note and the Mortgage and any other
agreement executed and delivered by a Mortgagor in connection with a Mortgage
Loan are genuine, and each is the legal, valid and binding obligation of the
maker thereof enforceable in accordance with its terms. All parties to the
Mortgage Note, the Mortgage and any other such related agreement had legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note, the Mortgage and any such agreement, and the Mortgage Note, the Mortgage
and any other such related agreement have been duly and properly executed by
other such related parties. The documents, instruments and agreements submitted
for loan underwriting were not falsified and contain no untrue statement of
material fact or omit to state a material fact required to be

 

SCHEDULE 1-9



--------------------------------------------------------------------------------

 

stated therein or necessary to make the information and statements therein not
misleading. No fraud, error, omission, misrepresentation, negligence or similar
occurrence with respect to a Mortgage Loan has taken place on the part of any
Person, including without limitation, the Mortgagor, any appraiser, any builder
or developer, or any other party involved in the origination or servicing of the
Mortgage Loan;

 

  uu. Full Disbursement of Proceeds. Except with respect to HELOCs, the Mortgage
Loan has been closed and the proceeds of the Mortgage Loan have been fully
disbursed and there is no requirement for future advances thereunder, and any
and all requirements as to completion of any on-site or off-site improvement and
as to disbursements of any escrow funds therefore have been complied with. All
costs, fees and expenses incurred in making or closing the Mortgage Loan and the
recording of the Mortgage were paid, and the Mortgagor is not entitled to any
refund of any amounts paid or due under the Mortgage Note or Mortgage;

 

  vv. No Defaults. Other than payments due but not yet 30 days or more
delinquent, or payments due, with respect to any Delinquent Mortgage Loan or
Repurchased Mortgage Loan, there is no default, breach, violation or event which
would permit acceleration existing under the Mortgage or the Mortgage Note and
no event which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a default, breach, violation or event
which would permit acceleration, and neither Seller nor any of its affiliates
nor any of their respective predecessors, have waived any default, breach,
violation or event which would permit acceleration. With respect to each Second
Lien Mortgage Loan, (i) the prior mortgage is in full force and effect,
(ii) there is no default, breach, violation or event of acceleration existing
under such prior mortgage or the related mortgage note, (iii) no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event of acceleration
thereunder, and either (A) the prior mortgage contains a provision which allows
or (B) applicable law requires, the mortgagee under the Second Lien Mortgage
Loan to receive notice of, and affords such mortgagee an opportunity to cure any
default by payment in full or otherwise under the prior mortgage;

 

  ww.

Payment Provisions. Payments on the Mortgage Loan commenced no more than sixty
days after the proceeds of the Mortgage Loan were disbursed. The Mortgage Loan
bears interest at the Mortgage Interest Rate. The Mortgage Note is payable each
month in Monthly Payments, which, in the case of a fixed rate Mortgage Loan
other than balloon loans or thirty (30) or forty (40) year Mortgage Loans, are
sufficient to fully amortize the original principal balance over the original
term thereof and to pay interest at the related Mortgage Interest Rate, and, in
the case of an adjustable rate Mortgage Loan, are changed on each Interest Rate
Adjustment Date (other than with respect to Option ARM Mortgage Loans and
HELOCs), and in any case, are sufficient to fully amortize the original
principal balance over the original term thereof and to pay interest at the
related Mortgage Interest Rate. Other than with respect to Option ARM Mortgage
Loans and Interest Only

 

SCHEDULE 1-10



--------------------------------------------------------------------------------

 

Loans, the Mortgage Note does not permit negative amortization. There are no
convertible Mortgage Loans which contain a provision allowing the Mortgagor to
convert the Mortgage Note from an adjustable interest rate Mortgage Note to a
fixed interest rate Mortgage Note;

 

  xx. No Violation of Environmental Laws. The Mortgaged Property is free from
any and all toxic or hazardous substances and there exists no violation of any
local, state or federal environmental law, rule or regulation. There is no
pending action or proceeding directly involving the Mortgaged Property in which
compliance with any environmental law, rule or regulation is an issue; there is
no violation of any environmental law, rule or regulation with respect to the
Mortgage Property; and nothing further remains to be done to satisfy in full all
requirements of each such law, rule or regulation constituting a prerequisite to
use and enjoyment of said property;

 

  yy. Value of Mortgaged Property. Neither Seller has any knowledge of any
circumstances existing that could reasonably be expected to adversely affect the
value or the marketability of any Mortgaged Property or Mortgage Loan or to
cause the Mortgage Loans to prepay during any period materially faster or slower
than similar mortgage loans held by any Seller generally secured by properties
in the same geographic area as the related Mortgaged Property;

 

  zz. Tax Service Contract; Flood Certification Contract. Each Mortgage Loan is
covered by a paid in full, life of loan, tax service contract and a paid in
full, life of loan, flood certification contract and each of these contracts is
assignable to the Administrative Agent;

 

  aaa. Qualified Mortgage. The Mortgage Loan is a “qualified mortgage” within
the meaning of Section 860G(a)(3) of the Code. Each Seller represents and
warrants that, either as of the date of origination or the Purchase Date, the
fair market value of the property securing each Mortgage Loan was not less than
80% of the “adjusted issue price” (within the meaning of the REMIC Provisions)
of such Mortgage Loan;

 

  bbb. First Lien Consent. With respect to each Mortgage Loan which is a second
lien, either no consent for the Mortgage Loan is required by the holder of the
first lien or such consent has been obtained and is contained in the Mortgage
File;

 

  ccc. United States. Each Mortgage Loan is secured by property located in the
United States of America, and the related Mortgage Note is payable in United
States dollars, and the related Mortgagor is a resident of the United States;

 

  ddd. No Prior Offer. The Mortgage Loan has not previously been refused for
purchase by another lender or repurchase counterparty;

 

  eee. Delivery of Mortgage Documents. Except with respect to each Wet Funded
Mortgage Loan, the Mortgage Note, the Mortgage, the assignment of Mortgage and
any other documents required to be delivered under the Custody Agreement

 

SCHEDULE 1-11



--------------------------------------------------------------------------------

 

for each Mortgage Loan have been delivered to the Custodian. The Sellers are in
possession of a complete, true and accurate Mortgage File in compliance with the
Custody Agreement hereto, except for such documents the originals of which have
been delivered to the Custodian;

 

  fff. No Defense to Insurance Coverage. The Sellers have caused or will cause
to be performed any and all acts required to preserve the rights and remedies of
the Administrative Agent in any insurance policies applicable to the Mortgage
Loans including, without limitation, any necessary notifications of insurers,
assignments of policies or interests therein, and establishments of coinsured,
joint loss payee and mortgagee rights in favor of the Administrative Agent. No
action has been taken or failed to be taken, no event has occurred and no state
of facts exists or has existed on or prior to the Purchase Date (whether or not
known to the Sellers on or prior to such date) which has resulted or will result
in an exclusion from, denial of, or defense to coverage under any applicable,
special hazard insurance policy, PMI Policy or bankruptcy bond (including,
without limitation, any exclusions, denials or defenses which would limit or
reduce the availability of the timely payment of the full amount of the loss
otherwise due thereunder to the insured) whether arising out of actions,
representations, errors, omissions, negligence, or fraud of a Seller, the
related Mortgagor or any party involved in the application for such coverage,
including the appraisal, plans and specifications and other exhibits or
documents submitted therewith to the insurer under such insurance policy, or for
any other reason under such coverage, but not including the failure of such
insurer to pay by reason of such insurer’s breach of such insurance policy or
such insurer’s financial inability to pay;

 

  ggg. Doing Business. All parties which have had any interest in the Mortgage
Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were) (i) in compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged Property is located, and (ii) either (A) organized under
the laws of such state, (B) qualified to do business in such state, (C) a
federal savings and loan association, a savings bank or a national bank having a
principal office in such state, (D) not doing business in such state, or
(E) exempt from qualification. The Mortgage Loan has been originated by
Originator, and, if applicable, purchased by the applicable Seller or its
subsidiary from an Originator duly licensed and validly authorized under
applicable law to originate mortgage loans in the related jurisdiction;

 

  hhh. Recordation. Each original Mortgage was recorded and, except for those
Mortgage Loans subject to the MERS identification system, all subsequent
assignments of the original Mortgage (other than the assignment to the
Administrative Agent) have been recorded in the appropriate jurisdictions
wherein such recordation is necessary to perfect the lien thereof as against
creditors of the Originators, or is in the process of being recorded; and

 

SCHEDULE 1-12



--------------------------------------------------------------------------------

iii. Revolving Period. Each HELOC provides for an initial period (the “Revolving
Period”) during which the Mortgagor is required to make monthly payments of
interest payable in arrears and requires repayment of the unpaid principal
balance thereof over a period following the Revolving Period (the “Repayment
Period”) which is not in excess of 120 months. As of the Purchase Date no HELOC
was in its Repayment Period. The Mortgage Interest Rate on each Mortgage Loan
adjusts periodically in accordance with the Credit Line Agreement to equal the
sum of the index and the related gross margin. On each Adjustment Date the
related Seller has made interest rate adjustments on the Mortgage Loan which are
in compliance with the related Mortgage and Mortgage Note and applicable law.

 

SCHEDULE 1-13